 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDMilton H.Kantor,Gerald Kantor,Arnold Kantor,Paul Kantor,as Individuals;J.A. Steven, Inc.,d/b/a Bargain Barn Foods;South Discount Foods,Inc.,d/b/aGoldman'sDiscountFoods;andDayton Discount Foods,Inc.andRetailClerks'Union,Local1552,RetailClerks'InternationalAssociation,AFL-CIOandLocal430,Amalgamated Meat Cutters&ButcherWorkmenofNorthAmerica,AFL-CIO.Cases9-CA-4547-1,-2,-3 and 9-CA-4548June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn August 9, 1968, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding,finding thatRespondentsMiltonH.Kantor,Gerald Kantor, Paul Kantor, and SouthDiscount Foods, Inc., d/b/a Goldman's DiscountFoods,' hadengaged in and were engaging in certainunfair labor practices and recommending that theyceaseanddesisttherefromand take certainaffirmativeaction,as setforth in the attached TrialExaminer'sDecision.He further found that theRespondents had not engaged in certain other unfairlaborpracticesalleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Respondents and Charging Partiesfiledexceptions to the Decision and supportingbriefs,and the General Counsel filed limitedexceptions, a supporting brief, and an answeringbrief to the Respondents' exceptions, the ChargingParties filed an answering brief to the Respondents'exceptions, and the Respondents filed a reply briefto General Counsel's limited exceptions.By order dated November 25, 1968, the NationalLaborRelationsBoard remanded the instantproceedingforthepurposeof taking furtherevidence with respect to the Trial Examiner's findingthat the four Respondents mentioned above hadviolatedSection 8(a)(3) and (1) of the NationalLaborRelationsAct,asamended,bydiscriminatorily failing to hire any of the employeesformerly employed byRespondentsJ.A. Steven,Inc.,d/b/aBargainBarnFoods, and DaytonDiscount Foods, Inc. On March 12, 1969, TrialExaminer Lightner issued his Supplemental Decisionreaffirminghisfindingof violations of Section8(a)(3) and (1). Thereafter, the Respondents filedexceptions to the Supplemental Decision and asupporting brief, and the General Counsel filed asupplemental brief.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated its'Referred to collectivelyas RespondentsSouth Discount.powers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions," and recommendations of theTrial Examiner with the following modifications:We agree with the Trial Examiner's finding thatRespondentsSouthDiscountinterferedwithemployees in the exercise of their right to engage inconcerted activities, in violation of Section 8(a)(1) oftheAct, by causing mass, indiscriminate arrests ofapplicants for employment who were picketing infront of said Respondents' store. We also agree withhis finding that the closing of the Respondent J. A.Steven'sstoreonNovember 21, 1967, waseconomicallymotivatedand that Respondents'failure to bargain, at that time and subsequently,with the Unions which, prior to the closing, hadrepresented the employees in the store, did notviolate the Act.'After careful consideration of the record of theinitial hearing in this proceeding and the hearing onremand, however, we do not agree with the TrialExaminer'sfindingthatRespondentsSouthDiscount Foods, Inc., and Milton H., Gerald, andPaul Kantor violated Section 8(a)(3) of the Act byfailing to hire on or after December 6, 1967, any ofthe35personswho had been employed byRespondents J.A.Steven,Inc.,andDaytonDiscount Foods, Inc., before the store was closed onNovember 21, 1967.As found by the Trial Examiner, the J. A. Steven- Dayton Discount store (Bargain Barn Foods)went bankrupt and closed after sustaining prolongedoperating losses.When the Kantors reopened thestore on December 12, 1967, under the corporatename of South Discount Foods, Inc., they did sounder a new trade name (Goldman's DiscountFoods). The Kantors, under the corporate name ofDayton Discount Foods, Inc., had managed on a feebasis sinceJune 1966, but not owned, the priorstore. Inmanaging that store they had operatedunderexistingcollective-bargainingagreementsnegotiatedin 1964 and 1965 between owner J. A.Steven, Inc., and the Unions which then representedthe employees. The Trial Examiner found that the'The Trial Examiner'sConclusionof Law5 is that Respondent DaytonDiscount Foods, Inc , violated Sec 8(a)(5) and(1) of the Actby failing tonotify the Unions of the closing of the store on November21, 1967. Wedisregard this finding as being inadvertent, inasmuch as the Trial Examinerfound that such notification would have been futile and recommendeddismissal of the applicable allegation of the complaint. See section entitled"Contentions of Parties and Concluding Findings"and last paragraph ofthe Recommended Order of the Trial Examiner's Decision'In agreeing that the Respondents connected with the reopened storewere not"successors"to the business of the old store, we rely on ourfinding,infra,thatRespondents South Discount's failure to rehire anyemployees of the former store was not unlawfully motivated.177 NLRB No. 15 SOUTH DISCOUNT FOODS, INC.Kantors, presumably for the purpose of avoiding anobligationtobargainwiththeUnions,discriminatorily jailed to hire any of the formeremployees because they were represented by theUnions. For proof of discriminatory motivation hereliedon prior cases in which the Kantors and theircorporate counterparts were found by the Board tohave committed unfair labor practices.'We note at the outset that the Respondents, inopening the new store, had no affirmative duty tothe employees of the old store, simply by virtue oftheir having been employed at the same location andin a similar enterprise, to consider them or any ofthem for employment upon their application.' Thequestion here is whether the Respondents' failure tohire any of them was discriminatorily motivated. Inour opinion the General Counsel has not establishedsuch an unlawful motivation by a preponderance ofthe evidence.The employees' requests for reemployment weremade by their Unions, not individually. Instead ofacting upon these requests, made on December 6and 8,1967, the Respondent went to other sources,such as the Ohio State Employment Service, toobtainnew employees. The reason asserted forrecruitingnew employees instead of taking back theold was that there had been widespread pilferage inthe old store and the Respondents were not anxiousto employ any person who might have been involvedin suchpilferage.Respondent introduced 'evidencethat,actingon the suspicion that substantialpilferagewas occurring, in September 1967, themanagementinstitutedchanges in the store'ssecurity systemand inOctober began an exhaustiveinvestigationwhich resulted in the discharge of someindividualsand the implication of many more, butthat the investigation was not completed at the timethe store closed in November.It is not seriously disputed that many if not mostof the persons employed at the old store wereimplicated in the pilferage to the extent that theKantor managementhad reason to suspect them.The gist of the relevant evidence is that many ofthoseinterrogatedbymanagement,whetheradmitting or denying complicity, pointed the fingerof guilt at others. Perhaps further investigationwould have removed the cloud from some of thoseaccused or would have implicated others." However,the closing of the store within weeks after the,preliminary investigationnegatesanybasisforinferring that the investigation was or should havebeencompleted prior to the opening of the newstore ''OntarioFoods, Inc,144NLRB 1057, and 149 NLRB 1528,Priced-LessDiscountFoods, Inc.,157 NLRB 1143, and 162 NLRB 872'Cf.Tri StateMaintenanceCorporation,167 NLRB No. 140, enfd asmodified 408F.2d 171 (C.A.D.C.,1968).'No employees in the meat department were implicated' in theinvestigation,and there was some indication of Respondent'slaterwillingness to reemploy them,with some uncertainty,however, as towhether this was to be in the new store or at other stores under the Kantormanagement.409What we have here is a situation, where a storehad suffered operating ' losses over a prolongedperiod until it was closed for legitimate economicreasons.Shortlybeforethemanagement discovered that certain of its employeeshad engaged in widespread pilferage, had reason tosuspect that many still unidentified employees wereinvolved, and had reasonable grounds for concludingthat pilferage was a principal cause of the store'sfailure." The General Counsel offered no evidence incontradictionoftheevidenceadducedbyRespondents South, Discount in. support, of theirdefense. It is perfectly plausible that RespondentsSouthDiscount, upon reopening the new store,acted upon a desire to commence operations with anew work force rather than rehire employees whomay have been involved in pilferage at the old store.In the circumstances, as the record does set forth areasonable basis for Respondents' refusal to rehirethe former employees, which is totally unrelated tounion activities, and since the only evidence ofunlawfulmotivation is that which can be inferredfrom Respondent Kantors' unfair labor practices inother unrelated cases, which is offset by the fact thatthe Kantors had dealt amicably with the Unions forover a year prior to the closing of the Steven store,we find that the General Counsel has failed toestablish by a preponderance of the evidence thatRespondents' asserted reason for failing to contactand hire the former employees at the old store waspretextual.Accordingly,we shall dismiss thecomplaint insofar as it alleges a violation of Section8(a)(3) in this regard.rORDERPursuant to Section l0(c)',of the National LaborRelationsAct, as amended, the National LaborRelationsBoard,adoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthattheRespondents South Discount Foods, Inc., Dayton,Ohio, its officers, agents; successors, and assigns,andMilton H. Kantor, Gerald Kantor, and PaulKantor, as individuals, shall take the action set forthin the Trial Examiner's Recommended Order as somodified:1.Delete paragraph 1(a) and reletter 1(b) and 1(c)as 1(a) and 1(b), substituting for "In any other" inrelettered paragraph 1(b), the words "In any like orrelated."'CfQuickShopMarkets, Inc.,168 NLRB No 30 ,'The Trial Examiner refers on several occasions to a statement byRespondents'counsel at the initial hearing to the effect that Respondentswere not relying on the evidence of pilferage for the. purpose ofdisqualifying any discnmmatee from, reinstatement.This statement wasmade, however, at a time when counsel had been led to believe that theissue being litigated was only whether the closing of the old store had beendiscnmmatonly motivated In this context,we do.not find this statementtobe inconsistentwith the Respondents'defense to the allegeddiscriminatory refusal to hire 410DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Delete paragraphs 2(a) and 2(b) and reletter2(c) and 2(d) as 2(a) and 2(b).3.Delete the first and fourth indented paragraphsof the notice and the "Note."4.Delete from the first line of the third indentedparagraph of the notice, the words "in any other"and substitute "in any like or related."ITISHEREBYFURTHERORDERED that thecomplaint herein be, and it hereby is, dismissedinsofar as it alleges violations of the Act not foundherein.MEMBERBROWN,dissenting in part:Contrary to the majority, I would find thatRespondentsSouthDiscountdiscriminatorilyrefused to rehire the 35 employees of RespondentSteven in violation of Section 8(a)(3). I wouldfurther find that South Discount is a successor toRespondent Steven, and as such has violated Section8(a)(5) by refusing to recognize the Unions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F.LIGHTNER,TrialExaminer: This proceeding'was heard before me in Dayton,Ohio, onApril 23, 24,25, and 26, 1968, on the amended consolidated complaintof General Counsel,as amended, and the answer, asamended,ofMilton H. Kantor, Gerald Kantor, ArnoldKantor,PaulKantor,as individuals,SouthDiscountFoods,Inc.,andDaytonDiscountFoods,Inc.,Respondents.' The complaint alleges violations of Section8(a)(5), (3),and (1) and Section 2(6) and(7) of the LaborManagement RelationsAct, 1947,as amended,61 Stat.136,herein called the Act.The parties waived oralargument and briefsfiled bythe General Counsel and theRespondent have been carefully considered.Upon the entire record,'and from my observation ofthe witnesses,Imake the following:Findingsand Conclusions1.THE BUSINESS OF THEVARIOUSRESPONDENTSItisundisputed thatRespondent Steven, an Ohiocorporation, was the sole owner of a retail food store, at'No appearance was enteredfor J. A Steven, Inc.'No answer was filed on behalf ofJA Steven,Inc.However, JackGershow,presidentof J. A.Steven,Inc., appeared as a witness,asmorefully set forthinfraA charge wasfiled in Case 9-CA-4547,on December11, 1967; in Case9-CA-4547-2, on December14, 1967;inCase9-CA-4547-3, on December18, 1967;and an amended charge,in the cases setforth, was filed on April5, 1968.A charge,in Case 9-CA-4548,was filed on December11, 1967, anamended charge was filed on January 8, 1968,and a second amendedcharge was filedon April8, 1968.A consolidatedcomplaint,and an orderconsolidating cases, was issued on February 20, 1968,and an amendedconsolidated complaint was issuedon April 10,1968, and it was furtheramended,relative to the allegations of paragraphs 6 and 7 during thehearing herein.'To avoid an untimely delay in concluding the hearing herein,at a latehour,the parties agreed to stipulate to the authenticity of a check,markedTX Exh.1, and, even though inadvertently omitted from the transcript, aCourtrecord of a foreclosure proceeding,identifiedas TXExhs.2A, 2B,and 2C,reserving the right to object to receipt.General Counsel andcounsel for the respective Charging Parties object to receiptof the Courtdocuments,on the ground of materiality. The objection,Ifind,not welltaken for reasonsexplicatedinfra.4601 South Dixie Drive, Moraine City, Dayton, Ohio, atall times, from April 2, 1964, to and including November22,1967,where the events which gave rise to thecomplaint herein occurred. It is undisputed that during theyearimmediatelyprecedingNovember1967,arepresentative period,Respondent Steven's gross retailsaleswerevaluedin excessof $500,000, that during thesame period, Respondent Steven had an indirect inflow ofgoods and materials, in interstate commerce, valued inexcess of $50,000, which were purchased and transporteddirectly tosaidstore inDayton,Ohio, from otherenterprises located in the State of Ohio, which, in turn,had purchased and received said products directly frompoints outside the State of Ohio.Dayton Discount Foods, Inc., is an Ohio corporation,and at all times material herein, had the followingofficers:Milton H. Kantor, president; Gerald Kantor, vicepresidentand treasurer;PaulKantor, vice president;Daniel Rosenthal, secretary; and Allan Gradsky, assistantsecretary,and the following stockholders:MiltonH.Kantor, Gerald Kantor and Paul Kantor, with the firsttwo named each owning 40 percent and the last namedowning 20 percent.'It is undisputed that Respondent Dayton Discount,commencing in June 1966 and continuing until November21, 1967, under the terms of a management agreementwithRespondent Steven, directed and controlled theoperation of the Retail Store at 4601 South Dixie Drive,including control of the labor relations policies, as agentof Respondent Steven.RespondentSouthDiscountFoods,Inc.,d/b/aGoldman's Discount Foods, was incorporated, under thelaws of Ohio, on December 6, 1967, and began theoperation of a retail food store at 4601 South Dixie Drive,on December 12, 1967, with the same individuals holdingthe same positions, as officers, as those enumerated,supra,as officers of Dayton Discount, and with the sameindividuals holding the same percentage of stock as theyhold in Dayton Discount. It is undisputed that aprojection of the retailsales,based on the experiencecommencingDecember 12, 1967, to the opening of thehearing herein, in April 1968, reasonably permit a findingthat said sales will exceed $500,000, in value, and thatduring the same projected period Respondent SouthDiscount will have a direct inflow of goods and materials,in interstate commerce, valued in excess of $50,000.The complaint alleges and it is undisputed, since noanswer was filed, that Respondent J. A. Steven, Inc.,d/b/a Bargain Barn Foods, is, and at all times materialwas, an employerengagedin commerce and in operationsaffecting commerce as defined in Section 2(2), (6), and (7)of the Act.The complaintalleges,the answer denies, and I findthatRespondentDaytonDiscount,and its officersRespondents Milton H. Kantor, Gerald Kantor and PaulKantor, as individuals, are each an employer within themeaning ofSection 2(2) of the Act, engaged in commerceand in operations affecting commerce as defined inSection 2(6) and (7) of the Act.The complaintalleges, theanswer denies, and I findthatRespondent South Discount Foods, Inc., d/b/aGoldman's Discount Foods, and its officers, RespondentsMilton H. Kantor, Gerald Kantor, and Paul Kantor, asindividuals, are each an employer, engaged in commerce'The fourKantors, named as individual Respondents,are brothers. SOUTH DISCOUNT FOODS, INC.411and in operations affecting commerce,on and afterDecember6, 1967,'as defined in Section2(2), (6), and (7)of the Act.II.THE LABORORGANIZATIONS INVOLVEDRetailClerks'Union,Local 1552,RetailClerks'InternationalAssociation,AFL-CIO, and Local 430,AmalgamatedMeatCutters&ButcherWorkmen ofNorth America, AFL-CIO,hereinreferred to as ClerksandMeat Cutters, respectively,orUnions, collectively,are each a labor organizationwithin themeaning ofSection, 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIssuesThe issues raised by the pleadings and litigated at thehearing are: (1),Whether RespondentsSteven,DaytonDiscount,and the individual Respondents,commencingNovember21, 1967, whenthe store closed,failed andrefused to bargaincollectivelyingoodfaithwith theUnion's by: (a),refusing to recognizetheUnions; (b),refusing to meet with the Unions'representatives;or (c),unilaterally eliminating the workof all of theemployees,without prior notice to, our discussionwith,the unions, incontraventionof theprovisions of Section 8(a)(5) and (1)of the Act; or (2), whetherRespondent South DiscountFoods, and the individual Respondents,failed and refusedto bargain in good faith with the Unions by: (a), refusing,since on or about December6,1967,todiscuss thereinstatement of the employees,terminated without noticeon November21, 1967; or (b), refusingto employ saidemployees,in contravention of the provisionsof Section8(a)(5), (3)and (1) oftheAct; or (3), by RespondentsSteven,Dayton Discount,and the individual Respondents,bypassing theUnions and negotiatingdirectlywithemployees,on or about November7, 1967,by requestingthe employees to sign new applications for employment,without prior notice to, or discussions with,the Unions, incontravention of the provisions of Section 8(a)(5) and (1)of the Act; or (4), byRespondents Steven,DaytonDiscount,and the individual Respondents,terminating 36employees,on November 21, 1967, in contravention of theprovisions of Section 8(a)(3) and(1) of the Act;' or (5), byRespondentSouthDiscountandtheindividualRespondents interferring with,restraining and coercing, itsemployees in the exercise of rights guaranteed them inSection7 of the Act,by ordering representatives of theClerksUnion and employees off Respondent'spremises,and by having them arrested while they were engaged inpicketing in front of the store of these Respondents, onthe various dates, commencing December12, 1967, to andincludingJanuary 2,1968, incontraventionof theprovisions of Section 8(a)(1) ofthe Act.Respondents, except Respondent Steven, by answer,deny the commission of any unfair labor practices.Subsidiary questions, in the nature of matters of thedefense, are set forth and consideredinfra.Supervisory PersonnelThe complaintallegesand the answer denies thatMiltonKantor,GeraldKantor, Paul Kantor, ArnoldKantor,AllanGradsky,andDanielRosenthalaresupervisors,within the meaning of Section 2(11) of theAct, and agents of Respondent's Steven, Dayton Discountand South Discount. It is undisputed that all of thosenamed,except Arnold Kantor, were officers of DaytonDiscount and South Discount, as I have foundsupra. Ihave also found, for reasons further explicatedinfra,thatDayton Discount was the agent of Respondent Steven, forthe limited period of time indicated. None of those namedparticipated in the day-to-day operations, except throughother supervisory personnel, as further explicatedinfra.Accordingly, I find it unnecessary to find supervisorycapacity, since all, except Arnold Kantor, unquestionablywere agents of all of the corporate Respondents. However,itisreasonable to infer from the record, as furtherexplicatedinfra,that Arnold Kantor was in charge of theSouth Discount store, commencing December 6, 1967,during the preparations for opening, and during the periodof selection of employees, prior to the opening of the storeon December12, 1967. Accordingly, I find that ArnoldKantor was a supervisor, of Respondent South Discount,within the meaning of Section 2(11) of the Act, during thatperiod of time,and was anagent of South Discountduring that period.BackgroundThe facts set forth under this subsection are undisputed.Louis S. Goldman, a Dayton lawyer, is a partner inLMG Investments, which is the owner of the real estate,at the location of the food store, at 4601 South DixieDrive, and adjacent property. Goldman is also president,and a substantial stockholder in Goldman's Inc., formerlyGiant Value Distributing Company, Inc., which operatesGoldman's discount stores, and was the leasee of theshopping area. The shopping area, described in the recordas 4601 South Dixie, appears to be comprised of threeadjacentstoresinasinglebuilding,identifiedas"Goldman's," which Goldman described as a hardwarestore,a "BargainBarn Foods," which Goldman describedas a Goldman trade name, and which is the grocery withwhich we are herein concerned, and a doughnut shop. Onthe far side of the parking lot, another building is ownedby South Dixie Corporation, inferentially a separateGoldman enterprise, where a portion is leased to afurnitureoperationcalled"Goldman'sDiscountFurniture," and another portion of which is leased toBurger-Chef. Goldman acknowledged an effort to create a'For reasons explicatedInfra,Ihave omitted Respondent ArnoldKantor.Ialso defer for detailed consideration and finding,Infra.theallegations that South Discount and the individual Respondents are thealter ego,or successor,of Respondent Steven,or Respondent DaytonDiscount.At the outset of the hearing,General Counsel moved to amend thecomplaint to incorporate the names of the 36 alleged discriminateesHowever, General Counsel's list contains only 35 names.Those listed are:Elsie Aggee,Delilah Alsept,Roger Arwood,Lelia Baker,John W. Blair,PattiBowell,Larry Callahan,JerryCopeland,James Cordray, GeorgeCurtis,BrendaFritts,Dudley Hammond,Barbara Hardin,William Hill,Carmella Hines,Sandra Hipsher, Glenda Hollan,Vaughn D. Howard,Norma Justice,Marie Lewis,Billy JoeLairemore, LutherH Magill,DianaMcKnight,LeeMcKnight,JohnMcCreary,HarklessO'Bryant,Larry Ogan,Robert Reedy,Thomas Scarbrough,Winford Smith, NancySerbontez,Mary J Stone, Tim Strong, Lucretia C. Thompson, and MaryWagersKenneth J Pfarrer, National Secretary and Treasurer of the MeatCuttersLocal,identifiedBaker,Curtis,Hardin,LeeMcKnight,Scarbrough,and Wagers as members of that Union.Pursuant to my request for clarification, by stipulation,of June 27,1968, General Counsel and Respondent have acknowledged the accuracy ofG C. Exh 2. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDpublic impression of a total Goldman operation,which hecharacterized as "one stop shopping for their total needs,"and, inferentially,this applied to other Goldman locationsas well,identified herein as Huber Heights and GettysburgRoad locations.Goldman is not a Respondent herein.Goldman asserted that noneof theKantor group'had anyfinancial interest in any of the Goldman operations, asofficers or stockholders.GiantValueDistributingCompany, subsequentlyGoldman'sInc.,leasedthe"BargainBarnFoods"locationfromLMG Investments,and subleased thatportiontoRespondentSteven,inferentiallyonanunspecified date in 1964.Jack Gershow is president of Respondent Steven, and a75 percent stockholder.It is reasonable to infer that hiswife,Annabelle,owned most,if not all, of the remainder.Steven was incorporated in late 1963 and commencedoperations of the"Bargain Barn Foods"store on April 2,1964.Thestoreisdescribedascontaining ameatdepartment,dairy department,frozen food department,produce department and agrocerydepartment. It isreasonable to infer that it is a supermarket type operation,with cashiers checking out customers'purchases.Gershow,with some assistance from his wife and uncle,managedthe store untilMay 29,1965, at which time he enteredintoamanagement agreementwithGreatValueCorporation,agrocerystoreoperator'Under theagreement,which was terminated approximately a yearlater,Great Value had complete management of the store,including bookkeeping and the signing of checks.Subsequently,commencingJune12,1966,andcontinuing to and including November21, 1967,the lastday the store was open for business under the ownershipof Respondent Steven, the Kantor group managed thestore,under the corporate identity of Dayton DiscountFoods,Inc.,underamanagement agreement withGershow and his wife, Annabelle, as more fully set forthinfra.The record reflects that the Kantor group have, atvarious times operated a number of discount grocerystores,inavarietyof locations.CertifiedPublicAccountant Allan Gradsky,who is also assistant secretaryof many of the Kantor corporations,estimated the totalnumber of these stores as approximating 14, in December1967. Included are the following:Ontario Foods, Inc.,Cincinnati,Ohio;'Priced-LessDiscountFoods, Inc.,d/b/a Payless, at Springfield, Ohio;" Costless DiscountFoods, at Florence, Kentucky; Milton and Jerry, Inc.,Springfield,Ohio;SpendlessDiscount Foods, Toledo,Ohio; Payless Discount Foods,Evendale,Ohio;Rink'sMiddletown Discount Foods, Middletown,Ohio; Rink'sDiscountHouse,Florence,Kentucky;andNewportDiscount Foods, Inc., Bellview,Kentucky.In addition, theKantor group are at least part owners of a store identifiedasGOVCO,inIndianapolis,Indiana.Inaddition,inferentially during 1966, Dayton Discount Foods, Inc.,was incorporated.RespondentDaytonDiscount, inaddition to beinga party to themanagement agreement,relative to the store at 4601 South Dixie Drive, alsooperated a store at2150North Gettysburg Avenue,Dayton,Ohio,atGoldman'sBargainCenter,doing'This term is intended to include Milton H Kantor,Gerald Kantor, andPaul Kantor,as individuals,who, insofar as this record reveals,were thesole owners and stockholders of the various Kantor corporations.However,no financial interest, in the Goldman enterprises,appears to have been heldby other officers of Kantor corporations.'Not to be confused with Giant Value Distributing Company, aGoldman enterprisebusiness under the name of Goldman's Discount Foods,commencingNovember 1966. Huber Heights DiscountFoods,Inc.,anOhio corporation, incorporated by theKantor group, on unspecified date in 1967, has operated asupermarket adjacent to Goldman's Discount Store inHuber Heights, another suburb of Dayton, since October,1967.On January 11, 1965, Respondent Steven and theClerks entered into a collective-bargaining agreement,effective from that date through May 26, 1968, with anautomatic renewal clause thereafter.The agreementcontained a valid union security provision. The unitcoverage and other provisions are set forth, or referred to,infra.On June 10, 1964, Respondent Steven and the MeatCutters entered into a collective-bargaining agreementwhich, by its terms, was effective from June 1, 1964,throughJune 1, 1968, with an automatic renewalprovision. This agreement contains a valid union securityprovision. The description of the unit and other provisionsare set forth, or referred to,infra.Inferentially, in lateMay or early June 1966, GershowprevaileduponMiltonH.Kantor to undertake themanagement of the "Bargain Barn"store.Others presentat this meetingwere Allan Gradsky, a independent CPA,as well as anofficer ofvariousKantor enterprises, asdescribedsupra,and also formerly an accountant forRespondent Steven from late 1963 until late 1964, andagain commencingJune 1966,DanielRosenthal, attorneyforKantor,as well as anofficer of the various Kantorenterprises, and Jerry Office, attorney for Gershow."The Management Agreement of June 1966While the precise date the agreement for managementof the Bargain Barn Store was executed is obscure by itsterms it became effective June 12, 1966. The agreement isbetweenRespondent Steven and Respondent DaytonDiscount,designatedasfirstandsecondparty,respectively, with Jack Gershow and Annabelle Gershowdesignated as third andfourthparties,respectively.Theagreementprovides,inter aliaspp. 1' = Respondent Steven, as "owner and operator" ofa grocery store - , "does hereby employ" RespondentDayton Discount- "tomanage and operate thesame,hireand fire all personnel, buy and sellmerchandise for the said store, establish its policy,select suppliers,disperse allmonies for payroll andaccounts payable, deposit allmonies in a SpecialAccount to the exclusion of Respondent Steven;pp. 2 provides for periodic reports, inferentially theemployment of an accountant or auditor, whose servicesare chargeableto the Special Account, with copies ofsuch reports to Respondent Steven and Jack Gershow;pp. 3 provides for payment out of the Special Accountof the cost of advertising, prior to the opening of[Respondent Dayton Discounts'] store on GettysburgAvenue,withafurtherpayment thereafter, foradvertising, equal to 1 percent of the weekly weekly'Respondent in cases reported as144 NLRB 1057 and 149 NLRB 1528,consideredfurtherinfra"Respondent in cases reportedat 157 NLRB 1143 and 162 NLRB No75, consideredfurther infra"There is confusion in the record in referenceto Attorneys Jerry Office,Senior and Junior, and it is impossible to determinefrom therecord whichof these two is referred to at various points inthe testimony. However, Ifindthis omission of no consequence."Pp. indicates numbered paragraph in Agreement SOUTH DISCOUNT FOODS, INC.gross sales, with a minimum of $500 per week;pp. 4 provides that the shareholders of [RespondentSteven] "by their signatures affixed hereto"" shall nottransfer their stock without the consent of [RespondentDayton Discount];"pp. 5 recites that Respondent Steven is indebted in thetotal amount of $375,000, both secured and unsecured,asof June 12, 1966, for merchandise, fixtures andequipment, and is operating as a tax option Subchapter"S" corporation under the Technical Amendments Actof 1958, Internal Revenue Code, none of which isassumed by [Respondent Dayton Discount.] In addition,"it is furtheragreed betweenthe parties hereto that thisAgreement shall not be construed to be a partnership orjoin venture between them or between any affiliatedcorporationorbusinessof[RespondentDaytonDiscount], nor can [Jack Gershow] or any stockholdersorofficersof [Respondent Steven] in any waypersonally obligate [Respondent Dayton Discount] or itsaffiliates for any existing or hereafter acquired debts orobligationsofthe[RespondentSteven].The[Respondent Steven] shall continue for tax purposes asa Sub-Chapter "S" Corporation until such time as the[Respondent Dayton Discount] shall determine it shallbe discontinued or until the [Jack and AnnabelleGershow] shall have used up all available income taxloss;pp. 6 provides for a salary of $250 per week for JackGershow,withother specific fringe benefits, as aconsultant, with specific owner-managerial duties to beassignedby [RespondentDaytonDiscount.]Alsoprovided is "[Jack Gershow],or his designee, shall havethe right to examine and audit at any time the booksand records of [Respondent Steven];pp. 7 provides that Respondent Dayton Discount willreceive $300 per week for its services to be accrued for6months, and dispersed when in the opinion of saidRespondent the same can properly be paid;pp. 8 provides that when all accounts payable arereduced to $100,000, profits of Respondent Steventhereafter shall be distributed "as the law will permit"equally, in the proportion of one-half to RespondentDaytonDiscount and the other half to Jack andAnnabelle Gershow; jointly. In addition, at such time,.,all salaries" [inferentially the salary of Jack Gershowand the management fee of Respondent DaytonDiscount] are to be readjusted and "increased in equalamounts" between Respondent Dayton Discount andJackGershow, "at the discretion of [RespondentDayton Discount]pp. 9 Fifty percent of all "issued" stock of [RespondentSteven] is to be placed in escrow with [RespondentDayton Discount], with the latter having the option todemand [transfer] to it or itsdesigneeafter [RespondentSteven] shows a profit for six consecutive months. Inaddition, [Respondent Dayton Discount] has the optionto terminate the agreement "any time after one year ofoperation" and agrees to surrender the fifty percent ofissued stock, if thesamehad been transferred to[Respondent Dayton Discount]. It is also provided that"no additional stock shall be issued by [RespondentSteven] unless mutually agreed upon by [Respondents"I find it reasonable to infer, from the signatures,that Jack andAnnabelle Gershow are the sole stockholders of Respondent Steven."I find it reasonable to infer this means the consent of the Kantorgroup,since corporations can only act through living persons.413Steven and Dayton Discount].pp. 10 Provides that [Respondent Dayton Discount] hasthe right to forthwith terminate the agreement if the"payable" of [Respondent Steven] shall exceed $375,000"upon immediate audit."pp. 11 Provides that [Respondent Steven] shall receiveall rebates, discounts. etc.pp. 12 Provides that if [Respondent Dayton Discount]or its designee shall acquire the 50 percent of issuedstock, as provided in pp. 9 and [if] said Respondentsubsequently agrees to become a public corporation, insuch event; (a) said [Respondent] has the option ofacquiring all shares of [Respondent Steven], then ownedby Jack and Annabelle Gershow, in exchange for whichthe two latter named are to receive the equivalent of$100,000 in Class A voting stock in [RespondentDayton Discount]; (b) upon the exercise of the optionset forth in (a) by [Respondent Dayton Discount] JackGershow is to be retained on a five year contract ofemployment, at the salary and other benefits existing atsuch time; (c) the option set forth under (a) isconditioned upon [Respondent Dayton Discount] havingacquired and retaining 50 percent of the "issued" stockof [Respondent Steven], as provided in pp. 9.It is reasonable to infer from the record that theaccounts payable were never reduced to $100,000, thatRespondentStevendidnothave a profit for sixconsecutive months, and that the alternatives and optionsenumerated, as applying in such an event, were neverexercised.Appropriate Units - Clerk's and Meat Cutter'sMajority StatusItappearsundisputedand I find the followingemployees of Respondent Steven constitute separate units,each of which is a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act:(a)Allretailstoreemployees, excludingmeatdepartment employees, store managers, assistant storemanagers,and all professional employees, guards andsupervisors as defined in the Act;(b)Allmeat department employees, excluding allprofessionalemployees,guards and supervisors asdefined in the Act, and all other employees.Itisundisputedthatthecollectivebargainingagreements with the Clerks and Meat Cutters, coveringthe described units respectively, each contained a validunionsecurityprovision,infullforceandeffectthroughout the period of Respondent Dayton Discounts'operation of the store, and no revocation of authorizationof dues deductions was ever filed by any employee.Accordingly, I find that the Unions, at all times untilNovember 22, represented a majority of the employees inthe respective unit.Kantor's Operation of StevenIt is undisputed that the Kantor group and Kantorsupervisory personnel operated the Steven Store fromJune 1966 to and including November 21, 1967. Thedegree of participation by Gershow is set forthinfra.In immediatecharge of day to day operations there wasa store manager,assistantmanager, and an individual incharge of the night crew. In addition, Kathy Wellman,bookkeeper, was not a member of the Union. Thomas 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDScarbrough, head of the meat department, was a memberof the Meat Cutters, Marie Lewis, head cashier, and,inferentially, other department heads were members of theClerks.The storemanagers,inorder of service,were BobMcKay, Jessie Reinhardt, and Delvis Joe Penly." LeonardChudy wasassistantmanager for approximately the last15months of the operation of the Steven Store, endingNovember 21, having been transferred from Rink's No. 1,inCincinnati,by Jerry Stamp. Kenneth Gudgeon, asupervisor, was night crew leader from September 1966until January 4, 1967, then, inferentially, worked on theday shift,untilshortly beforethe closingof the store,when he resigned.In addition, the Kantor group employed specialists whowere on the payroll of other Kantor corporations, whoacted as overseers, relative to specific functions, in the dayto day operations of the store, by visiting the store atvarious periods of time Arnold Meade, who is describedas a general manager for the Kantor group, and wasidentified byMilton H. Kantor as being on the PaylessDiscount Food's payroll, personally employed some of themanagementpersonneland issued instructions,onoccasions, to the store managers and others. Jerry Stamp,whom Milton Kantor described as being on the payroll ofPayless Foods, would appear at the Steven Store, whenrequested by the manager, or by Meade or Morter, whenthey had a problem, described by Kantor as "he took careof merchandising problems, pricing, displays in the store."Harry Morter related that he acted as a supervisor of theSteven Store in two separate periods, June, July andAugust, 1966, and again from October 1966 untilapproximately September, 1967, when he was transferredto the Huber Heights Store. It was Morter's function toapprove the payment of bills at the Steven store, and hewas an employee of Dayton Discount at that time.WinefordOney, described byMiltonKantor as theproduce supervisor,was on the payroll of SpendlessDiscount Foods. Robert Ahr, described by Milton Kantoras the meat supervisor, was on the payroll of PaylessDiscount Foods. Kantor acknowledged that he personallyhiredMorter and Ahr. It is undisputed that these varioussupervisors would appear at the Steven Store on one ormore days each week and, in the instances of Meade,Morter and Stamp would advise the manager or assistantmanager asto improvements or modifications, while Oneywould consult with the produce supervisor and Ahr wouldconsult with the meat supervisor.It is undisputed that, each week, Kathy Wellman, thebookkeeper, made computations for payroll purposes, inconformity with the provisions of the collective-bargainingagreements. These lists were submitted to CPA Gradsky,who also provided a payroll service. The checks were thenreturned to Wellman, for her signature, or, in the absenceof Wellman, the signature of the store manager. Wellmanalsocomputed and forwarded checks covering duescheckoff, and Union Welfare Fund payments."Milton H. Kantor asserted that all three of the named managers werehired byArnoldMeade McKay's term, as manager,was from June untilSeptember 1966, at which time,inferentially,he was transferred to theMilton andJerry storein Springfield,Ohio Reinhardt was manager fromapproximately September1966 untilapproximately2 weeksprior to theclosing of the store,on November21, 1967,when he was separated, asmore fully consideredinfraWhileReinhardt asserted he washired byMilton Kantor in November 1964, and started employmentin January1965, at Florence,Kentucky,Ifind it unnecessaryto resolvethis conflictPenly succeeded Reinhardt.While Gradsky initially denied that he handled theLabor Relations Policies at the Bargain Barn Store, afterJune 1966, or that he contacted the Clerks Union onbehalf of Respondent Dayton Discount, he acknowledgedthathewas in touch with the Union relative toRespondentSteven.GradskyacknowledgedadvisingKenneth V. Mitchell, president of the Clerks Union, inJune 1966, that the provisions of the collective-bargainingagreementwith the Clerks would be complied with,however,Gradskyassertedthathemade thisrepresentationon behalf of Gershow, as distinguishedfromRespondentDaytonDiscount.Mitchell crediblyrelated that he wrote a letter to Milton H. Kantor, underdate of June 13, 1966, after talking to Les Swearingen, atthe Bargain Barn Store, the same morning, in which hedemanded continued recognition. Mitchell asserted that hewas advised, by Gradsky, within a week, that there wouldbe no problem. Mitchell asserted that thereafter most ofthe grievances were settled within the store. Mitchell didobtain Gradsky's assistancewhen a Health and Welfarepayment was late in arriving. Mitchell and Gradsky alsoagreed thatWellman, bookkeeper, would sign up newmembers, by obtaining applications, rather than havingthe Union's steward interfere with employees during worktime."The Events of November 21, 1967 - Creditor'sMeeting - Store ClosingGershow asserted, and it appears undisputed, that afterthemanagement agreement was entered into RespondentDayton Discount did the hiring and firing of employees,although Gershow did make recommendations 17 Gershow,who visited the store several days a week, particularlyduring October and November 1967, credibly related thatMilton Kantor and Gradsky advised him to "keep hishands off" when he mentioned conditions of which he didnot approve.It appears undisputed that, on November 15, a meetingwas held at Milton Kantor's home, with Gershow, hisattorneysOffice, Senior and Junior, Rosenthal, Gradskyand Gerald Kantor. Milton Kantor asserted that it was hisview that the store needed an additional 10 days of credit,"Ifindof no consequence reference in the record to picketing, inOctober 1967, when the Huber Heights Store opened The picketing was atthat locationIalso find it unnecessary to set forth undisputed recitations of KennethJPfarrer,of the Meatcutters,inwhich he detailed a cordial relationshipand agreement on problems,inmeetings he had with Gradsky, prior toNovember 1967"1 find of no consequence the assertion of Gershow that he was advisedby Glenda Hollan,assistant bookkeeper,that he was not allowed to see thecheck book.Gershow acknowledged that he called Gradsky who advisedhim to leave the girls alone, and to come to Gradsky'soffice if he wantedinformationGershow placed the time as 6 to 8 months prior to histestimony,which would be in August or October 1967 1 have found,supra,themanagement agreement,pp 2, provided for periodic reports,and, pp 6, the right to inspection and auditIdo not credit the assertion of Reinhardt,who was discharged asmanager, that Meade instructed him that he should not permit Gershow tolook at any records I similarly do not credit Reinhardt's assertion thatWellman advised him that she had been similarly advised,in September1966, when he became store manager, without identifying the source ofthese instructions,or the assertion of Reinhardt that Milton Kantorsimilarly instructed him "toward the last few months of this, where thingsgot to being kind of, you might say a mixed up mess "Ialso do not credit the assertion of Reinhardt that"for about 2 monthsprior to the time all this happened" the bookkeeping office was closed"quite a bit" and Reinhardt was "more or less barredfrom any access,"thus did not know what Morter was doing SOUTH DISCOUNT FOODS, INC.415which he described as approximately$90,000,because itwas being put on C.O.D. by many suppliers,and it wasdetermined that a creditor'smeeting should be held.'°MiltonKantor related that AttorneyOfficesuggestedthat a pion should be prepared to submit to the creditors.Thereup4n,Kantor agreed to suspend payment of themanagement fee, of $300 a week,and to limit advertisingcost to $500 a week,explaining this would be reduction insome weeks of as much as $400.Kantor then suggestedthat Gershow waive his entire salary.Gershow respondedthat if he could not draw a salary out of the business hewould close it.19 Kantor then suggested that Gershowagreed to reduce his salary,to show good faith to thecreditors,and Gershow agreed to give the suggestion hisconsideration.It is undisputedthat AttorneyOffice prepared a noticeof a creditor'smeeting,which was dispatched to allcreditorsby Gradsky.The meeting was held at ImperialHouse South, Miamisburg,Ohio, on Tuesday,November21, 1967,commencing at 11 a.m.Attorney Office andGershow were present on behalf of Respondent Steven.Rosenthal was present on behalf of Respondent DaytonDiscount.AllanGradsky,inferentially,was present onbehalf of both of these Respondents.Louis Goldman wasamong those present as a creditor,and estimated therewere approximately65 or 70 othercreditorspresent.Goldman credibly related that Gerald Office explainedthat the store had no money to continue operations andwere seeking some type of accomodation with thecreditors,to enable them to keep the business going.Goldman quoted Rosenthal30 as stating that the Kantorgroup were willing to continue management at no fee.Goldman"thought"Rosenthal also made an offer relativeto free advertising for a limited period of time.Goldmanasserted that Gershow then advised the group as to thefact that he had spent his life in the business,that hewanted to keep the business going because this was all he"The assertions of Kathy Wellman,bookkeeper,and Harry Morter, whoapproved paymentof bills fora period of months ending in September,1967, and CPA Gradsky, ofthe financial condition of the store standundisputed.Wellman asserted that, each day,theypaid billswhichpermitted a discount for prompt payment,onWednesday they paidproduce bills,on Thursdaymeat bills, and on Friday grocery bills.Wellman related that nothing was paid on a substantial deferred accountof A H Perfect Company. Gradskyrelated the amount due on the Perfectdeferredaccount was$86,948.28, of which approximately$75,000 wascovered bya security agreement,which covered all of the assets in thestore.The totalamount due Perfect,which included a current account,approximated$130,000.Wellman related that Perfect,which supplied hardgoods, reached a point where they would hold up shipment of currentdeliveryuntil they received a check to cover the last week'sdelivery.Wellman asserted on one occasion,which I find it reasonable to infer wasin thefall of 1967, Perfectrefused to ship merchandise because she had notmailed thecheck,as there was insufficient funds in the bankWellmandescribed the condition of the bank account as being that she was I weekahead of available funds, meaning that she would write checks for accountsdue and then hold them for approximately I week before she had sufficientfunds in the bank to permit her to mail out the payments As a result, anumber of suppliers,inOctober and November 1967, were insisting onC O.D. deliveries.Wellman identified Pharma-Spot,Pepsi-Cola, and Mush&Sons, as included in this group The last named is a produce company.Pepsi-Colawhich had sent a monthly statement, commencing in October1967, startedcollecting for the prior week's delivery and, in November,went on a strictlyC O.D. basis.Wellman described the procedure followedin paying bills, in July, August,and September,1967, while Morter was incharge of these payments,as she would submit to Morter the bills shethought were most important and advised how much money there was forpaymentMorter described the system as they paid the ones that screamedthe loudest."The assertion of Gershow that, "I think I might have made thatstatement,"Ifind unimpressive.knew and he was requesting the creditors to go along withhim to keep the business going. According to Goldman,an unidentified creditor inquired of Gershow if he waswilling to work for nothing. Gershow responded that hehad to makea living"and the creditors had to go alongwith him and he wasinsistingthat they go along with himto keep the store going."" Goldman asserted, as a resultof theseobservations of Gershow those in attendancewere reduced from 65 or 70 to approximately 10 or 12,which apparently encompassed a luncheon recess.Goldman, asserting that one of the problems wasgettingcurrent inventory in order to keep it going, relatedthat he advised Rosenthal that he would be willing toguarantee$25,000 of the creditors bills, to keep the storegoing, if Rosenthal could get the Kantor group and otherstomakesimilarcommittments. Rosenthal, according toGoldman that if Gershow would put a discussion withMilton Kantor, advised Goldman that if Gershow wouldput in a $25,000 guarantee the Kantor group would do thesame.Goldman asserted that Gershow advised that hecould not do anything without discussing it with hisattorney.Thereafter,Gershow advised that his attorney"forbid him to do it." Goldman asserted that he wassimilarly advised by Gershow's attorney. Milton Kantor,who was not at the meeting, corroborated the assertion ofGoldman relative to Rosenthal having contacted Kantorand Kantor's response. Rosenthal also advised Kantor, ofthe subsequentpositionof Gershow and Office" Gradskycorroborated Goldman's description of these events. It isundisputed that the creditor's meeting terminated withoutresolution of the problem.Allan Gradsky, accountant for Respondent Steven aswell asRespondent Dayton Discount, and other storesoperated by the Kantor group, described the condition ofthe Steven operation, in June 1966, at the time DaytonDiscount undertookmanagementof the Steven store, asone of insolvency. Gradsky asserted there were twodefinitions of insolvency, one, when total liabilities exceedtotalassets, the other when you are unable to meetcurrent obligations.It is undisputed that Gradsky prepared three financialstatements,the first covering the period of 1 year endingJanuary 1, 1967, which included 5 months of theoperation of the store by Great Value, the second for theperiod from January 1, 1967, to August 13, 1967, and thethird for the period from January I to November 5, 1967.Gradsky asserted these statements were prepared withoutauditingprior transactions, that the auditors were notpresent during a given inventory, and they did not verifyaccounts payable, however, they were prepared from thebooks and records of Respondent Steven. Gradsky relatedthat the total liabilities, on January 1, 1967, were$511,926.60, of which $259,546.74 were current accountspayable, as distinguished from deferred accounts, whilecurrentassetswere$160,565.13.Common stock"While Rosenthal was present at the hearing herein, asco-counsel fortheKantor group,he did not appear as a witnessIdrawno adverseinference from thisfailure,since his testimony, it is reasonable to presume,would,atmost,be corroborativeof the recitationsof Goldman andGradsky, relativeto the events ofthe creditors'meeting."GradskydescribedGershowas advisingthe creditors "This is only yourmoney, thisismy livelihood.""Gershow's recitation of these eventsdoes not reflectany substantialvariance from the recitationof Goldman. GershowidentifiedMorganPennington,of Pennington Bread,as the creditor who refusedto go alongwith the extensionof further credit. Gershow asserted that AH Perfecthad indicated a willingness to cooperateifallothercreditorswereagreeable 416DECISIONSOF NATIONALLABOR RELATIONS BOARDoutstanding was at a stated capital of $10,000, with aretained earning deficit of $248,780.40.Gradsky explainedthe last figure as reflecting the net loss which had beensustained up until that time.Gradsky described the lossduring the 52 week period as being a total of $116,000. Incomparison, the financial statement of August 13, 1967,reflectstotalliabilitiesof$566,516.27,ofwhich$333,678.52, are current liabilities, with current assets of$152,121.53,andaretainedearningsdeficitof$318,461.29, or an increaseof $54,600 in liabilities and adecrease of $8400 in assets. However, among the[assets]receivables,on August 13, is an itemof $31,852.63, ofwhich $21,749.83 represented the amount owed byGershow. The statement of November 5, 1967, reflectstotal liabilities of $583,932.67, of which current liabilitieswere $297,003.94, with current assets of $138,477.84, anda retained earningsdeficit of $351,176.85. It is undisputedthat the last statement contained the figures given to thecreditors,byGradsky, on November 21." GradskycharacterizedthefinancialconditionofRespondentSteven,as reflectedby the November 5, 1967, report as"unquestionably insolvent."Gradsky related that he left the site of the creditors'meeting about7 or 7:30 p.m., with the representatives ofA.H. Perfect Company, whom he identified as anattorney named Chapman and an individual named West.Gradsky related that Perfect'srepresentatives assertedtheyhad a security agreement and desired to inspect theinventory, and requested that Gradsky turn the store overto them. Gradsky, responding that he had no authority tocomply with the request,calledMilton Kantor who, inturn, suggestedthatGradsky call Gershow's attorney,Office.Office, according to Gradsky, advised that theyshould do nothing as Gershow was on his way to thestore.Gradsky, upon relaying this advice toMiltonKantor, was advised by Kantor, that they should resign"because they had no more authority in the store."Kantor then dictated the form of the resignation, whichGradsky then prepared, and which provided:Due to the unresolved situation at the creditors' meetingof today,we hereby terminate our management contractbetweenJ.A. Steven,Inc. thereinreferred to as firstparty and Jack Gershow therein referred to as thirdparty and Annabelle Gershow therein referred to asfourthparty.We hereby further requestimmediatepayment for any services rendered or any advertisingprovided which has not heretofore been paid.The document is signed by Dayton Discount Foods, Inc.,byAllanGradsky,assistantsecretary.Among thewitnesses to the signature,are Arnold Meade and JerryStamp.MiltonKantor corroborated Gradsky, to theextent to which he was quoted.It is undisputed that when Gershow arrived at the store,between 10 and 11 p.m., Gradsky presented him with theletter of resignation."When Gershow inquired as to thelocation of the cash on hand,Chudy, assistant manager,obtained and counted the money,inferentially in a safe,then the amount in each cash register,which was thenturned over to Gershow. At this point Gradsky, andinferentiallyRespondentDaytonDiscount'sotherrepresentatives, left the store."Gradsky summarized the net loss during the period from January 1 toNovember5, 1967,as a totalof $102,396.45,which included an increase of$32,715 17 in the12-week period between August 13 and November 5"WhileMiltonKantor asserted he did not"partake at all in thediscussions that led up to the decision to close the store,"the record is tothe contraryKantor acknowledged the store closed,"-because theyThe following morning, November 22, between 6:30and 7 a.m., Gershow placed a sign on the door reading"Grocery store closed until further notice." Gershowacknowledged that as the employees arrived, thatmorning, thedoor was locked. Gershow related he advisedthe employees as they came to the door, that they wouldbe notified about their pay.36 It is undisputed no notice ofthis closing, or the contemplated closing, was given toeitherunion, and no effort was made by any of theRespondents to negotiate with the Union relative to theeffect of the closing." Mitchell, Clerk's president, unableto obtain entrance to the store, on November 22, talked toGershow, by telephone, and was advised to call AttorneyOffice. Pfarrer, unable to reach either Gershow or Officeby telephone, asserted, since he was leaving the city, heturned the matter over to the Meat Cutter's attorney.Thus, no demand for bargaining appears to have beenmade by either union to Respondent Dayton Discount orthe individual Respondents, at that time.Gershow asserted he closed the store because herecognized that he could not run it without the Kantormanagement,asserting that he recognized that Perfect hada lien on allthe merchandise and could have pulled it outthe following day and that the store had been kept openbecause the creditors worked with the Kantor group. It isundisputed that a Petition in Bankruptcy was filed relativeto Respondent Steven."EventsBetween StoreClosing andReopeningNovember 22 to December 6, 1967Louis Goldman credibly related that the day followingthe creditorsmeeting, onNovember 22, he was advised bythemanager of Goldman's store, at the South Dixielocation, that the grocery did not open. The same day,Goldman, after a telephone conversation with AttorneyOffice,advisedJackGershow,by letter,of thecancellation of the lease of the supermarket at 4601 SouthDixieDrive.It is undisputed that the lease was cancelledby mutual agreement.On the same day, November 22, Goldman called LarryStein, a realtor, advising him that the grocery was out ofbusiness and they needed a new tenant,as soon aswere in deepdebt,and I don't believe any further credit could beestablished for that store"It is thus patent that Kantor knew, when hewithdrew, the store could not remain open."It is undisputed that the following week,Gershow advised eachemployee,by letter,thatPerfecthad foreclosed on their securityagreement,forcing termination of operations."While I find it of little importance, except to the extent that itcorroboratesother evidence, the recitationofKathyWellman, thebookkeeper, of the events of November22, includedthe following whichappears undisputedWellman related that Gershow let her into the storeand advisedher that theywere goingto the bank to get the moneythat shehad deposited the night before.Wellman asserted that she had writtenchecksto cover everythingin the deposit and had mailed out the checksWellman hadChudyplace acall to ArnoldMeade,then relatedGershow'srequest to Meade Meade responded that he was no longer connected withRespondent Steven,thatWellman was still so connected, and thatGershow was still her boss,accordinglyMeade could not advise her.Wellman gave her A.D T card, apparentlya means of gaining access tothe store,to Chudy,advisingChudy toadvise Gershow that Wellman hadquit"It is undisputedthat A. H. Perfectfiled a Petitionfor Foreclosure ofSecurity Interest,in the Common PleasCourt ofMontgomeryCounty,Ohio, on November 25, 1967, to which a copy of thesecurity agreement ofJuly 2,1964,was attached.A waiverof appearance and consent to adecree wasfiled,on behalf of Respondent Steven, on November27, 1967.A judgment entry and decree was enteredby the Court,on December 4,1967. SOUTH DISCOUNT FOODS, INC417possible. Goldman explained that the store operated underGoldman's trade name and asfar as the general publicwas concerned they would not know if Goldman'swas infinancial , troubleAccordingly, itwas important toGoldman to get the store reopened, so that it would notreflect on his various activities."November 23 was Thanksgiving. Stein credibly relatedseveral steps which he took, in his effort to obtain atenant.He caused a "For Lease" sign to be placed on thestore door, inferentially approximately Friday, November24.He caused an ad to be placed in the Dayton DailyNews, a newspaper of general circulation, for a period ofa week or 10 days, commencing, either November 24, orSunday,November 26, which read, "15,000 sq. ftSupermarket Location available immediately adjoininglargeSouthDaytonDiscount store," followed by thenameand telephone number of the Realtor. On Saturday,November 25, he addressedinquiriestoKroger, A & P,andAlbers, identified as three large grocery chainoperators in the Dayton area. Albers' response wasnegative, and A. & P gave,a qualified acknowledgement,with no follow upJames Sloan, real estate manager for the . DaytonDivisionofKroger,Stein,andGoldman outlinednegotiations which followed, which terminated apparentlywithout a clear understanding that they were terminated.Sloan credibly related that on Monday, November 27, hemade an initialinquiryof the terms of the lease,ownership of the equipment and the inventory, and theamount involved. Stein responded that the equipment wasowned by Hussman Company and could be purchasedfrom them, and the inventory was owned by Perfect, aFortWayne supplier, who had a lien. On Thursday,November 30, Sloan related that Kroger representativestook an inventory of the equipment, had a commercialphotographer take photographs, and obtained economicdata concerning population and food sales in the area. OnFriday,December 1, Sloan,Boren,aKroger associatedirector of property, from Cincinnati, and Morehead, aKroger Dayton Division Construction Engineer, met withStein and Goldman.Basicagreement-was reached on theterms of the lease, subject, however, to Kroger being ableto obtain the inventory on hand at a satisfactory price.Sloan related that prior to the meeting,and again duringthemeeting, he tried to reachagreementwith Jordan,president of Perfect, and sought to obtain the inventory atapproximately 50 percent of its value, without success, asapparently Perfect was requesting 85 percent: Goldmanrelated thata suggestionthathe should absorb thedifference between what Kroger was willing to pay for theinventory and the cost of it, resultedin hisbelief that thevalue of leasingthe building to Kroger would be lostGoldman explainedthisvalue in terms of obtaining loans,fromBanks,Building & Loan Associations,or InsuranceCompanies, based on the long termleasestoAAA-1tenants affording money for additional construction. It is.patent thatthe negotiationsfoundered solely on theinabilityofKroger to arrange a satisfactory purchaseprice, for the remaining inventory.""Goldman caused a new sign to be placed on the store door, which read"Grocery closedfor Remodeling - will open soon ""I findof no consequencethe factthat,inferentially, at thebehest ofMush & Sons, a supplier,Kantor had purchased and removed,to otherKantor stores,theperishable inventory,includingmeats,afteraninventory,atwhichGershow was present,which was taken on eitherSaturdayor Sunday,November25 or 26 Inferentiallythis reduced thevalue ofthe inventoryfrom approximately.$65,000 to approximately$50,000Itappears undisputed that, on Sunday, December 3,Goldman called Milton H. Kantor, at the latter's home toascertain if Kantor was interested in undertaking tooperate the store at 4601 South Dixie.30 Kantor, afterindicating that he was not willing to extend his credit byarrange to purchase the fixtures and rent to them to thelessee.Goldman indicated a willingness to make such anarrangement.Kantor indicated that he would discussmatterwithhisbrothers.On Monday, December 4,Kantor advised Goldman of a willingness to enter into alease, on terms similar to the rental of the Huber-Heightsstore,which Kantor had recited from Goldman 3 monthspreviously, and, in addition, provision to be made for therental of the fixtures. Kantor arranged for the purchase ofthe remaining inventory, from Mush & Sons, who hadpurchased it from Perfect. Kantor's purchase was basedon 75 percent of the value. Kantor related that Rosenthalwas instructed to prepare and file the papers essential forthe establishment of the new corporate entity, RespondentSouth Discount.71'It is undisputed that Goldman,on Saturday,December 2, by letter,advised Sloan that Goldman found itimpossible to work out the inventoryproblem,without suffering a financial loss which Goldman was unwillingto undertake Sloan acknowledged receipt of this letter.However, Sloan, itappears, continued his efforts to work out the matter of the purchase ofthe inventory and obtained authority to increase his offer from 50 percentto 70 percent Sloan related that he so advised Goldman, on Tuesday,December 5, and that Goldman responded that he might be interested andwould have a meeting with his brothers and further advise Sloan Sloanasserted that onWednesday,December 6, in a telephone conversation,Goldman advised him that one of Goldman's relatives had had a heartattack and that he had not been able'to meet with his brothers,but wouldbe in touch with Sloan On December 7-Sloan visited the location of thestore, saw delivery trucks unloading meat and grocery products, and nothaving heard from Goldman, advised his superiors that the deal was deadSloan acknowledged that the last time he had talked to anyone at Perfectwas on Friday, December 1, and thereafter he had been unable to reacheither Jordan or the attorney for the Perfect Company,Tom Chapman.Goldman'sconcern about his "public image" probably explains hisfailure to advise Sloan of his negotiations with Kantor,which follow"I credit Goldman's assertion that this was the first time he approachedKantor relative to the leasing of this store"In view of the undisputed evidence that Goldman sought,and almostsucceeded,inobtainingKroger as a tenant for the 4601 South Dixielocation, I find incredible the inference which might, under differentcircumstances,be drawn from the testimony of some of the witnesses forGeneral Counsel,from which it could be implied that the closing of theSteven store was a calculated manuever,on thepart ofthe Kantor group,by reason of union labor costs, and union labor contract conditions, todivest the employees of union representation,and to permit 'the Kantorgroup to become a successor without the impediment of the union laboragreement In so finding,Iplace particular reliance on the assertion of,Goldman that he did not contact Kantor, relative to rental of the SouthDixie location,prior to December 3, 1967 There is not a scintilla ofevidence that Goldman has any financial interest in the Kantor enterprises,or vice versaReference is made particularly to the recitation of Reinhardt;dischargedstoremanager, of alleged conversations he had with Morter, commencingin June 1967,to the effect that there was talk of closing the store for aperiod of time and "they felt that it would take at least 30 days to get ridof the Union"Reinhardt,after asserting that these conversations, withMorter, followed telephone conversations betweenMorter and Gradsky,acknowledged that he had been excluded from the office, by Morter,during the telephone conversations I credit Morter's denial of thesealleged conversations I also find Reinhardt'santipathy,resulting from hisdischarge,without explanation, toward the Kantor group, while denied,was thinly veiled.Imake the same finding,for the same reasons, relative to Reinhardt'salleged discussions withMorter, in June, July, August,and September,relative to the fact that a double time provision for Sunday work was dueto go into effect, that Reinhardt,his assistant,the bookkeeper,and theother employees would be transferred to other stores,at the same rate of 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Events of December 6, 1967 - Union'sRequestfor Employment of EmployeesItisundisputedthattheKantor group beganpreparations for reopening the South Dixie store onDecember 6, 1967, when merchandise was delivered, and,inferentially, new employees were retained.32PresidentMitchell,of the Clerks, was advised bytelephone, by Patti Bowell, on December 6, that they weretakingmerchandise into the store and that people wereworking in the store. Mitchell, accompanied by Braden,vicepresidentof the Clerks, and Pfarrer, nationalsecretary and treasurer of the Meat Cutters, went to thestore and observed a number of people cleaning, andoutside vendors stocking such items as Pepsi-Cola, 7-UpandCoca-Cola.Mitchellcrediblyrelatedthatheencountered Jerry Stamp who, in turn, called ArnoldKantor.Mitchell inquired if the store was going to reopenand Arnold Kantor advised that it was, but that the timeof opening was up to his brother Milton. Arnold Kantorthen introduced the Union representatives to ArnoldMeade. The union representatives then advised ArnoldKantorandArnoldMeade of their identity asrepresentativesof the Unions and inquired why theemployees had not been "called back to work" to helpclean and get the store ready to open. Arnold Kantorresponded that he did not know, that they would have totalk to his brother Milton. Meade left the meeting, and afewmoments later Pfarrer was called to the telephone.Pfarrer credibly related that the telephone call was fromGradsky, who advised Pfarrer that he did not invitePfarrer into the store and that unless he left he would bearrestedfortrespassing.Pfarrercommunicated thispay, but not as members of the Union, all of which was denied by MorterIn so finding,Ihave also considered the recitation of Gradsky,from ananalysis of comparative labor costs between several of the Kantors'stores,that the labor cost as the 4601 South Dixie store was not out of line withthe labor cost,percentage-wise,of otherKantor stores I find itunnecessary to set forth the specific figures which appear in the record.Reinhardt acknowledged there was a meeting of store managers,in June1967, the purpose of which was consideration of reduction of payroll costsin all stores,and the consideration of cutbacks in personnel, during thesummer season.I similarly do not credit Reinhardt's recitation that, in September 1967,Morter instructed Reinhardt to make up a list of people who could betransferred to other stores"without jeopardizing the stores," inferentiallythose who were not strongly prounion.It is undisputed that there wereunion security agreements in effectHow Reinhardt was supposed todifferentiatebetween nominal members and strong advocates standsunexplained.Morter denied this conversation and I credit his denial.Reinhardt,who earlier had testified that the first conversation aboutclosing the store to get rid of the Union was with Morter, in June, laterattributed such conversations to Milton Kantor and Meade,without givingthe specifics,except to state that it was "around September or October of1967- when all the talk started about closing the store " Reinhardt wasthus clearly self-contradictory on timingReinhardt,in turn,placed the financial problems of the store as beingdue to excessive sales of what are called in the trade"loss leaders "Reinhardt asserted that, in an unspecified week,theywould sellPepsi-Cola, which cost 39 cents, at the price of 39 cents, and such itemswould represent a total of $14,000 in total grocery sales of $43,000 leavinga balance of only $29,000 with normal gross profits However, Reinhardtasserted weekly sales increased from an average of $26,000 to $32,000, inSeptember,1966, to an average of $67,000 or $68,000 in October,1967. 1find it unnecessary to attempt reconciliation of the last average with theasserted sale of $43,000 Respondents made no effort to contradict theseassertions of Reinhardt"The term"new employees"is intended to mean that none of theemployees who had been discharged on November 22, had been recalled, afact which is undisputed The number of employees at the new location isobscuremessage to Mitchell, in the presence of Meade. Mitchellrelated that they advisedMeade that they were unionrepresentatives for that store, that they had a right to bethere to find out what was going on "because of ourmembers." Meade advised that if they did not leave hewould personally throw them out. Upon being invited tocarry out his threat,Meade asserted he was going tomake a telephone call and, if he was told to throw themout,he would throw them out. Meade returned andadvised if they did not leave he would call the police.Thereuponthe unionrepresentatives left."Itisundisputed that none of the 35 employees,formerly employed at 4601 South Dixie, have beenemployedbyRespondentSouth Discount,atthatlocation.34On December 8, 1967, by letter to Milton H. Kantor,Mitchell calledattentionto the fact that Kantor hadoperated the store at 4601 South Dixie, and hadrecognized the Clerks as the exclusive bargaining agent forthe employees, with stated exceptions. The letter notedthat the store was closed without notice to the Union andthe employees terminated, that the Union requested ameeting,by letter to Gerald Office, which remainedunanswered. The letter then asserted that it appeared thatKantor was preparing to reopen the store, "withouthonoring your obligations to the employees and theUnion." The letter then asserts that the Union holdsKantor responsible for the failure to negotiate concerningthe closing of the store, and its effect upon the employees,thatKantor is obligated to continue to recognize theUnion, and the terms of the existing collective bargainingagreement, and requests the recall of the employees.On December 19, 1967, Mitchell advised Kantor, byletter, that he had not received an answer to the letter ofDecember 8, and again requested recognition of the Unionand restoration of the collective-bargaining agreement.The letter then notes that when the store was reopened, onDecember 12, a whole new complement of employees wereengaged.The letter then asserted that this constituted a"lock-out" and breach of contract and requested resort tothe dispute procedure provided for in the contract.On December 19, 1967, Rosenthal, by letter, advisedMitchell thatRespondent SouthDiscount is not asuccessor to or in any way connected with the previous"owners" of the supermarket. The letter then states thatRespondent South Discount has no obligation under theterms of any collective bargaining agreement the Unionmay have had with Respondent Stevens, and was notrequired to recognize the Union as the representative ofits employees.Pfarrer related that he returned to the store, onDecember 7, with AsherBogin,whom he identified as anattorney for LMG Investments, the landlord. Bogin'sconcern was the establishment of a picket line, set forth in"Neither Arnold Kantornor ArnoldMeade appeared as witnesses, andthe recitation of these events stands undisputed,except to the extent thatGradskywas quotedWhile Gradskyacknowledged discussing the employmentof the formeremployees at the store location,"shortly after the otherstore opened,"withMitchell, the time and content of the conversationare obscureGradskydid not deny the assertionsof Pfarrer, relative to the telephoneconversationof December 6.Ifind it unnecessaryto treatwith a meeting betweenPfarrer, Gradsky,and others, under orders of Judge Weinman,of the Common Please Court,which,was inconclusive,insofar as thequestions presented herein areconcerned"Employmentatotherlocations,and the reasonsadvancedbyRespondentsfor failure to employ, are consideredinfra SOUTH DISCOUNT FOODS, INC.more detailinfra,whichmight affect the adjacentoperations.Pfarrer asserted that he had advised Boginthat they would not remove the pickets until they hadassurance, that the employees would be returned to work.Bogin accompanied Pfarrer into the store to discuss theproblem with Arnold Kantor. Pfarrer related that Kantoracknowledged that he was in charge of the store, butadvised that the problem was up to his brother Milton,and the question would have to be directed to him.It is undisputed that picketing commenced December 7,and was continuing at the time of this hearing,asmorefully explicatedinfra.Interference, Restraint, and Coercion1.Employment applicationsThe complaint alleges that, on or about November 7,1967, Respondents negotiated directly with employees byrequesting them to sign new applications for employment,without notice to or discussions with the Unions.Kathy Wellman, bookkeeper, acknowledged purchasingemployment applications from an office supply house, byreasonofa suggestionofArnoldMeade.Wellmanasserted thatMeade advised her that she had "suchcrummy payroll records" that she should have theemployees fill out new applications, that this was beingdone at the request of the insurance company. Wellmanthen explained that when she started work at the store, inJune 1966, a number of the employees were alreadyemployed and their prior applications were in possessionof the predecessor, Great Value. Wellman distributed theapplicationformsatadepartmentheadmeeting,requesting each department head to have the employeesfillout the applications. Wellman acknowledged that therewere a number of objections to filling in the form, withparticularreference to its heading "Application forEmployment," and a statement appearing immediatelyabove the line for signature which reads:Iauthorize investigation of all statements contained inthis application. I understand that misrepresentation orommission of facts called for is cause for dismissal.Further, I understand and agree that my employment isfor no definite period and may, regardless of the date ofpayment of my wages and salary, be terminated at anytime without any previous notice.Wellman asserted, in answer to the objections, that sheadvisedthattheemployees could scratch out theobjectionable features, which most of them did.Mary Rose Wagers was given such an application byTom Scarbrough, head of the meat department, a coupleof weeks before the store closed. Wagers related that LeliaBaker, a meat wrapper, talked to Pfarrer, of the MeatCutters, who later advised them to cutoff the heading andscratch out the objectionable language above the signatureline, before filling in the application. ' Pfarrer related that,after receiving the call from Baker, he had a discussionwith storemanagerReinhardt, who advised him that theinstructions to have form filled out originated withGradsky.Pfarreracknowledged that he was laterinformed that the objectionablelanguage wasstricken, bythe employees,prior to their signing the applications.Pfarrer acknowledged that the employees were advisedthat the sole purpose of the form was to obtain thecurrent address and telephone number of each employee."While LeliaBaker appeared as a witness she was not questionedrelative to this matter.419It thus appears uncontroverted that the sole purpose ofthe distribution of the "Application for Employment"forms was to enable Wellman to obtain up to dateaddressesand telephone numbers of the employees.Accordingly, I will recommend dismissal of the allegationsof paragraph 12(f) of the complaint.2. Picketing arrestsItisalleged, in the complaint, as amended, thatcommencing on or about December 12, 1967, and onvarious dates thereafter, including December 29, 30 andJanuary2,1968,Respondents engaged in conductviolative of Section 8(a)(1), by ordering representatives ofthe Clerks and employees off Respondents' premises andhaving them arrested while said representatives andemployees were engaged in picketing.Itisundisputed that picketing, on behalf of theemployees represented by both unions, commenced onDecember 7, 1967, but at that time was confined to thefour or five entrances to the parking lot, from theadjacent streets. There is a large parking lot, commonlyused by all the employees and customers of the adjacentstores as well as the store in question. There is a walkwhich runs in front of the main entrance to the "BargainBarn Foods," which runs continuously to the adjacentGoldman's store on one side and a Do-nuts shop which isadjacent on the other side. There appears to be oneentrance and one exit door to the Food shop, controlledby treadle's, for automatic opening and closing. It isundisputed that when the store opened, for customers, onDecember 12, the picketing at the entrance to the parkinglot was maintained, with one picket at each entrance, andin addition, other pickets, with picketing signs took up astation approximately at the entrance and exit doors.It isundisputed that three of Respondents' agents, JackCunningham, store manager commencing December 12,1967, and continuing until later January 1968, HarryMorter, and Arnold Meade, swore out warrants allegingtrespass, as the result of the picketing, against specificemployees and Clerk's representatives, on various datescommencing December 11, to and including January 2,1968.Warrants were obtained by Meade, all on December11, resulting in the arrests of employees Fritts, Hines, andStone, and also Clerks' President Mitchell. Warrants wereobtained by Morter, all on December 12, resulting in thearrestsofemployeesHollan,Justice,andDianaMcKnight.Warrants were obtained by Cunningham, onDecember 30, resulting in the arrests of employees Bowell,Fritts,Howard, and Justice, and also Clerks' PresidentMitchell.Warrants were obtained by Cunningham, onJanuary 2, 1968, resulting in the arrests of employeesBaker, Cordray, Fritts, Hammond, Justice, Magill, DianaMcKnight, Sprague, Stone, Strong, and Wagers, and alsoClerks' Representatives Braden and Van Dam."In each instance the place of the alleged trespass was4601SouthDixieHighway, described as Goldman'sparking lot. It is undisputed that, in all cases, therespectiveUnion posted the essential bond, jury trialswere requested, and all cases were pending at the time of"The recordindicatesthat twowarrants were issuedon January 2, forMagill There were thus 26 warrants in all, against 2 membersof the MeatCutters,Baker and Wagers,13membersof the Clerks, and 3 Clerks'representatives.Threewarrants,,each,were obtained against Fritts andJustice,and two warrants were obtained against Magill, DianaMcKnight,Stone,and Mitchell. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing herein.Iturnnext to consideration of the Respondents'evidence relative to misconduct on the picket line, whichpurportedly was the underlying cause for the securing ofthewarrants,and the evidence by witnesses for theGeneral Counsel and Charging Parties, to the contrary.SinceMeade did not appear as a witness, there is noexplanation as to the reason he swore out warrants for thearrestofMitchell,Fritts,Stone and Hines, all onDecember 11, before the store opened, and before therewas any activity involving customers.Morter describedthe condition existing on December 12 as the pickets were"walking in front of the entrance and exit,carrying signs,waving signs,hollering at the customers,hollering in thedoor, stepping on the electric door treadle, hollering in thestore."He identified Jane Stone, Carmen Hines, andBrenda Fitts, who were present in the court room, ashaving engaged in this conduct.Morter asserted that,when he was accompanying Milton Kantor to breakfast,Jane Stone called Kantor "a no good Jew and a Kike."Kantor, corroborated the assertion of Morter, relatingStone said"something about Kike."37 It is undisputed thatitwas Meade, on December 11, not Morter, who obtainedwarrantsfor Fritts,Stone,and Hines.It, thus,must beconcluded that the events described byMorter wereunrelated to the warrants obtained a day previously.Morter asserted that he swore out warrants for Hollanand others whom he could not identify. He asserted theseindividuals were standing in front of the door,so that thecustomers could not get in or get out,standing on thetreadle,causing the doors to open and screaming andhollering.Morter asserted he asked them not to block theentrance,but they refused to leave."Gradsky asserted that as he approached the store onDecember 12, Stone, who was standing in front of thedoorway,pushed a picket sign in his face and pushed himoff the sidewalk. Stone denied having engaged in thisconduct.Milton Kantor asserted that as he approachedthe store, on December 12, he "knocked so somebodywould open the door" and Patti Bowell advised him "theywon't let you in there, you Christ killing Jew bastard."Bowell was not called as a witness.The only warrantsworn out for Bowell was sworn out by Cunningham onDecember 30. Gradsky asserted that, on December 12 or13,he saw DelilahAlsept,in the store,with a specialpoliceman following her.Gradsky then described the eventas "she went over and swung at him and he took hold ofher and brought her up to the front of the store and heldher for the Moraine police." There is no record of anarrest of Alsept in this record. Alsept was not called as awitness.Gradsky asserted that he saw Sandy Hipshercome in the front door and yell and holler,saw her gothrough the store on a couple of occasions,and believedthat it was Hipsher,who, while picketing stood on thedoor treadle and hollered into the store,"It takes a dirtys-o-b to shop in this store."Hipsher did not appear as awitness and no warrant was ever obtained for her arrest,insofar as this record reflects arrests.Since none of theseevents, if they did occur, are asserted to have resulted inthe securing of a warrant against the named individual, byreason of the asserted misconduct, I find it unnecessary to"While Stone denied seeing Kantor, on December 12, she acknowledgedthat she engaged in picketing on that date Since the episode is unrelatedto the warrant issued,Ifind it unnecessary to resolve the credibilityconflict"Justice and Diana McKnight were not ipentified by Morter as havingengaged in misconduct,but with Hollan, were the three for whom Morterobtained warrants,on December 12. Hollan did not appear as a witnessevaluate credibility.Cunningham, who commenced his employment, at 4601South Dixie, on December 6, asserted that the picketingstartedonDecember 7. I infer from Cunningham'stestimony that no picketing at the store entrance tookplace on Monday, December 11.39 Cunningham assertedthat,onDecember 13, he observed approximately sixpickets standing on the door treadle, causing the door toremain open, and it was cold weather. When a customerattempted to leave the store, by the exit door, they wouldstand on the treadle, and cause the customer's cart to runinto the door, which would not open because of the weighton the outer treadle. Cunningham identified SandyHipsher,PattiBowell, and Tim Strong as employeesengaged in this conduct. In addition, Cunningham assertedthat Robert Reedy, Delilah Alsept, and Hipsher, went intothe store and hollered such epithets as "bastard, dirtys-o-b, and dirty scab." Cunningham asserted that Hipsher,aboutDecember21addressedaninvective,toCunningham'swife,who was working in the store,implying a lack of chastity. Cunningham asserted thatStrong,aboutDecember23or24,referredtoCunningham as "a dirty Jew lover and a dirty scab.' 40Cunningham acknowledged swearing to the warrantsissuedon December 30 and January 2 and asserted thatthe named employees were blocking the entrance to thefront of the store, or alternatively using profane language,and these were the only types of misconduct engaged in,whichmotivatedCunningham to obtain the warrants.Cunningham identified Union Business Agents Braden,Van Dam, and Mitchell, as also blocking the entrance ofthe store. Cunningham asserted that he was advised by theChief of Police of Moraine that there was no disorderlyconduct warrant ordinance in Moraine. It was for thisreason that he obtained trespass warrants .41Contentions of Parties and Concluding FindingsIconsider first the allegations of the complaint whichassert the terminationof the employees, on November 21,and the later failure to hire, or rehire, was discriminatorilymotivated.It is undisputed that Respondent Steven filed a PetitioninBankruptcy, and went out of business. The SupremeCourt, in the Darlington case," has held that when anemployer closes his entire busihess, even if the liquidationismotivated by vindictiveness toward the Union, suchaction is not an unfair labor practice. Accordingly, I willrecommend dismissal of the allegations which relate toRespondent Steven."Cunningham asserted that the picketing was moved to the entrance tothe store on the day the store opened Cunningham also asserted"Iwasn'tthere the opening day. I was there the second day"While Cunningham'sobservations relative to the opening day was thus obviously hearsay, hisknowledgeof thepicketingthe day priorto the opening does not fall intothe category"It is patent that no warrants were obtained,by Cunningham, on anydate prior to December 30, and none were obtained, at any time byanyone, against Hipsher,Alsept,or ReedyWhile Cunningham assertedthere were acts of vandalism, which took place in the parking lot and inthe store,on various dates in December and January,he was unable toidentify any employee engaging in this misconduct4'1do not credit Cunningham's explanation of the reason for his failureto effect arrests, for alleged misconduct,between December 12 and 29Cunningham asserted he made numerous calls to the Moraine police, whorefused to make arrests and only"warned the people."Cunninghamasserted he did not sign complaints because the police would not acceptthemOn December 30, he went to the KitteringCourtand signedaffidavits."TextileWorkersUnionof Americav.DarlingtonManufacturingCo,380 U.S. 263, 274 SOUTH DISCOUNTFOODS, INC.421GeneralCounselurgesthatRespondentDaytonDiscount, and the individual Respondents, were jointemployers, with Respondent Steven, of the employees atthe South Dixie store, from June 1966 to November 21,1967.The liability of the individual Respondents isconsideredinfra.The Supreme Court, in the Greyhound case," held thatthe question of whether Greyhound possessed sufficientcontrol over the work of the employees to qualify as ajointemployer- is essentially a factual issue.Subsequently the Board found that Greyhound and Floorswere joint employers, on the premises of the commoncontrol exercised over the employees."Factually,General Counselrelieson the managementagreement, between Respondent Steven and RespondentDayton Discount, and particularly paragraph 1, thereof,which, I have found, providesinter alia:That RespondentDayton Discount will manage and operate the store, hireand fire all personnel, and establish the supermarketpolicy, all to the exclusion of Respondent Steven. By wayof implementation of this agreement, it is undisputed thattheKantor group provided not only the supervisors indirect charge of daily operations, and the store employees,but also the specialists, on the payroll of other Kantorcorporations, who acted as overseers, relative to specificfunctions, in the day-to-day operations of the store, all ofwhom were responsible solely to the Kantor group, asdistinguished from Gershow.Respondents assert that Respondent Dayton Discountresigned as managing agent, on the evening of November21, and that the store did not close until November 22,thus it could not be considered the "employer" of theSteven employees, since it had severed its connection andtheresponsibilityhad reverted solely to RespondentSteven. I find no merit in this contention.It appears undisputed that the normal store hours were9 a.m. to 9 p.m Gradsky placed the time of resignation ofRespondent Dayton Discount as between 10 and II p.m.,on November 21. The store did not open for business onNovember 22. Thus, the last day it was open it was underthemanagement and control of Respondent DaytonDiscount and the Kantor group." Accordingly, I FindRespondentDaytonDiscountwas a coemployer, withRespondent Steven, when the Bargain Barn Store ceasedoperations, on November 21."The record, in my view, establishes an economicmotivation for the closing of the store which wasinvoluntary in nature."Ifind no merit in the assertion of General Counsel, inhis brief, that the record establishes that Dayton Discount,"Boire v Greyhound Corporation.376 U S 473, 481"The Greyhound Corporation, etc ,153NLRB 1488, 1492, enfd 368F 2d 778 (C A 5). AccordFreda Redmond and Sir James, Inc, 147NLRB 1025,Hoskins Ready-Mix Concrete, Inc,161NLRB 1492,HarveyAluminum Incorporated,etc,147 NLRB 1287"1 find of no consequence the fact that Gershow,who advised theemployees of the reason underlying the closing,signed the final payrollchecks"It is patent that the Kantor group knew that Gershow would be unableto continue operating,in view of the outcome of the creditor'smeeting andtheactionof Perfect,at the time of resignationMiltonKantoracknowledged Gradsky advised him Perfect was at the store"to forecloseon their security agreement ""I find no merit in the assertion of General Counsel that the Kantors"purposely precipitated"the closing,"m not extending credit to creditors "It is not the function of the Board to substitute its judgment on businessdecisionsincluding the Kantors, as a predecessor - joint employerwas motivated to close the supermarket and to terminateall employeesen massein order to get rid of the Unions(underlining in brief). If a conspiratorial plan existed, bypriordesign, to permit the Kantor group to succeedSteven, as owners, the advance commitment of Goldmanwas anessential. I am quite unable to comprehend whyGoldman would retain Stein, and go through negotiationswithKroger,merely as a cover. I have credited theassertionofGoldman that he first contacted Kantor,relative to this store, on December 2. The conspiracyconcept appears to have been stillborn Accordingly, I willrecommend dismissal of those allegations of paragraph 7,of the complaint, which relate to motivation for theterminationof the employeesIhave found,supra,that, on December 6, Mitchell, ofthe Clerks, and Pfarrer, of the Meatcutters, having beenadvised that the store was being restocked for reopening,went to the store, sought out Arnold Kantor who was incharge, and requested information as to why the membersof their respective units had not been called back to work.This conversation terminated with the invitation fromGradsky to either leave or be arrested for trespassing.OtherKantor specialists identified as being presentincludedArnoldMeade and Jerry Stamp. Pfarrer,accompanied by Gogin, returned to the store on December7,and renewed his request, to Arnold Kantor, that theMeatCutteremployeesbereturnedtowork.Subsequently, onDecember 8,Mitchell,by letter toMilton H. Kantor requested,inter alia,the recall of theemployees. It is undisputed that not one of the 35employees was hired by Respondent South Discount .—Respondent advanced no cogent reason for its failure toemploy a single nonmanagement employee, who ceasedworking when the store closed. Respondent asserts noneof these employees made application. The establishment ofa picket line, on December 7, by reason of this failure tohire, aswell asthe requests of the Union representatives,areundisputedfacts.The law does not requireperformance of a vain act.'9 Respondent urges misconducton the picket line. These events followed the refusal tohire and could not be a justification for the blanketrefusal.However,misconduct as it may effect theappropriate remedy, as to individuals, is consideredinfra 50Ifind significant the absence, and complete void, in theextensive testimony of Milton Kantor, of any explanationfor Respondent's failure to employ a single applicant.That the Steven-DaytonDiscountemployees,asapplicants- for employment by South Discount, wereemployeeswithinthemeaning of the Act is well"I find of no consequence the fact thatSerbantezhas since beenemployed at the Gettysburgstore,byRespondentDaytonDiscount,commencingApril I, 1968The allusionof Pfarrerto the "disposition ofthree of the people we hadleft," falls inthe same category"i find it unnecessary to treat with the assertionthat General Counseldid not produceevidence ofa need for employees whenMitchell's letter ofDecember 8 was receivedSuchan assertion,with the known turnover inthe grocerybusiness, and in the light. of thedemands onDecember 6, canonlybe considered frivolousThesame conclusionmust apply toRespondentseffort todistinguish between those who were or were notmembers ofthe Clerkson November 21 Respondent South Discount, andthe Kantor group, knew and had the means of knowingthe identity andabilitiesof each of these employees"it appears that Respondent has abandoned an extensiveeffort duringthe hearingto showthat alleged widespread pilferage was a defense tofailure to hire It is undisputed that thosewho purportedlyengaged in suchconduct were no longer employed on the closing date Respondent made noeffort to prove suchmisconduct against any of the alleged discriminateesherein 422DECISIONSOF NATIONALLABOR RELATIONS BOARDestablished.Phelps Dodge Corp. v. N.L.R.B.,313U.S.177, 183-187, 191-192.InPiasecki"theBoard found. Respondent wasdetermined at all costs to avoid hiring the Bellancaemployeeswho were associated with the Union, theemployment of whom in large numbers would haveresulted inRespondent'sbeing saddled with a unionmajority and the obligation to bargain.In theNew England Tankcase' the Board rejected anasserteddefense that the predecessor's experience of"unexplained losses" justified a refusal to hire.The court,in affirming,held the question was whether substantialevidence supports the finding that antiunion animus wasthemotivation, "for it is well settled that an employerwho discriminates against applicants for employmentbecause of their union membership or activities violatesSection 8(a)(3) and(1) of the Act. " 'Next considered is the evidence relating to motivation.Ihave found no unfair labor practice committed byRespondents in the managementof the Steven store, priortoNovember 21, 1967. The Supreme Court, in theBryancase,s' has held that where occurrences within the 6-monthlimitations period in and of themselves may constitute, asa substantive matter, unfair labor practices,earlier eventsmay be utilized to shed light on the true character ofmatters occurring with the limitations period;and for thatpurpose Section 10(b) does not bar such evidentiary use ofanterior events.Next set forth are the cases in which the Kantor grouphave been found to have engaged in a variety of violationsof the Act.S6 In the Ontario cases, the Board foundRespondentsengaged in coercive interrogation andthreats, created the impression of surveillance,made offersof bribes and promotions to employees if they wouldengage in surveillance or vote against the union,discriminatorily discharged employees and discriminatorilyreduced hours of employment of employees. In thePriced-Lesscases,the Board found Respondents engagedin coercive interrogation,unlawful promises of benefit,widespreadsolicitationofwithdrawalofunionauthorization cards, and caused the arrest,for trespassing,of a union business agent engaged in protected activity onRespondent's parking lot. In the firstPriced-Lesscase theBoardfoundRespondent"completelyrejectedthecollective-bargainingprinciple"and issued a bargainingorder.The Board, with court approval, has, in numerouscases, pierced the corporate veil, pursuing allegedbonafidesuccessors,alter egos,and individuals,in fashioningan adequate and meaningfulremedy, a duty imposed bySection 10(c)of the Acts` The Supreme Court, in theDeena Artwarecases'held,inter alla:"PiasecklAircraft Corporation,123 NLRB 348, 372, enfd. 280 F.2d 575(C.A. 3), pet.for review denied 316F.2d 239 (C.A 3), cert.denied 364U.S. 933 and 375 U.S. 827."New EnglandTankIndustries.Inc.,133NLRB 175, 183,enfd. 302F.2d 273 (C.A 1), cert,denied 371U.S. 875."Id.at 275.Citations omittedAccord:TI L Sportswear Corporation.131NLRB 176, enfd. 302 F.2d 186(C.A.D C.)"Local Lodge No 1424 v. N L.R.B. (Bryan ManufacturingCo.).362U.S. 411, 416."The firsttwo cases involvedOntarioFoods,in Cincinnati,withMiltonKantor as president and Arnold Meade as store manager.These cases arereported at144 NLRB1057, and 149 NLRB1528. Thesecond two casesinvolvedPriced-LessDiscountFoods,inSpringfield,Ohio,and arereportedat 157 NLRB1143, and162NLRB No. 75;inwhich GeraldKantor, coowner,personally,was found to have engaged in some of theviolations."E.g.,OrioleMotor Coach Lines, Inc.,114NLRB 808;NL.R.B. v.Whether one corporation is liable for the obligations ofan affiliate turns on other considerations. The insulationof a stockholder from the debts and obligations of hiscorporation is the norm, not the exception. Yet -"Dominionmay be so complete, interference soobtrusive, that by the general rules of agency the parentwill be a principal and the subsidiary an agent. Wherecontrol is less than this, we are remitted to the tests ofhonesty and justice." That is not a complete catalogue.The several companies may be represented as one.Apart from that is the question whether in fact theeconomic enterprise is one, the corporate forms beinglargelypaper arrangements that do not reflect thebusiness realities.One company may in fact be operatedas a divisionof another; one may be only a shell,inadequately financed; the affairs of the group may beso intermingled that no distinct corporate lines aremaintained.Accordingly, for the reasons set forth, I find the failureto hire any of the 35 employees, named supra, upon therequest of the union representatives, was discriminatorilymotivated and violative of the provisions of Section8(a)(3) and (1) of the Act. I further rind the failure to hireischargeable toRespondent South Discount and toMilton H. Kantor, Gerald Kantor and Paul Kantor, thelast three as individuals. Since Arnold Kantor owns nostock, and his sole involvement was that of a supervisor, Iwill recommend dismissal of the complaint as to him.Next considered are the allegations of conduct violativeof Section 8(a)(5). It is alleged that Respondent DaytonDiscount,by closing the store, on November 21,eliminatedthe work of the employees without prior noticeto or discussion with the Unions. Numerous Board andCourt decisions have held that an employer is under aduty to notify and bargain with the Union on the effectsof a contemplated closing, and unilateral action withoutsuch notice has been held to be violative of Section 8(a)(5)of the Act." It would appear, however, that sinceRespondent Steven was insolvent, and filed a petition inbankruptcy, such a notice, or bargaining session would beanexerciseinfutility.Preferentialtreatmentinbankruptcy is limited, in this respect, to wages due andowing, as distinguished from newly created obligations. Itcannot be urged that Respondent Dayton Discount wasunder a duty to look elsewhere for funds to meet anyagreed upon solution.Iwill,for thereasons statedrecommenddismissalofparagraph12(c)ofthecomplaint.59RespondentSouthDiscount,and the individualRespondents, are alleged to have failed to recognize andbargainwith the Unions,commencingDecember 6, 1967.General Counsel urges that Respondent South, and theKantors,"if"a bonafidesuccessor had a statutory dutyto recognize and bargain with the Unions.'° Alternatively,General Counsel urges "the transfer of the business" fromthe joint employers, Respondent Dayton Discount andStevens, requires a finding that Respondent is nota bonaTempestShirtManufacturing Co.,285 F.2d 1 (C A 5);JohnWiley &Sons. Inc. v.Livingston,376 U.S. 543,549;Perma Vinyl Corporation,etc,164 NLRB No. 119;N.L R.B v U.S Air Conditioning Corp.,302F.2d 280(C.A.5);N L.R B v Ozark Hardwood Company.282 F 2d I(C A. 8)."N L R.B v. Deena Artware,Inc.,361 U.S. 398, 402-403"E.g.,Winn-Dixie Stores,Inc,147 NLRB 788, enfd.in pertinent part361 F 2d512 (C.A5);Town&Country Manufacturing Co.,136 NLRB1022, enfd 316 F 2d 846 (C.A 5);Pepsi-Cola BottlingCompany ofBeckley,Inc.,145 NLRB 785""Cf.RamadaInns,Inc..171NLRB No. 115.Citing:ChemrockCorporation,151NLRB 1074, 1077-81; SOUTH DISCOUNT FOODS, INC.fide successor.The fact isthere was no transfer of tradename or goodwill,or even an alleged purchase betweenthe predecessor,bankrupt,and the subsequent operator.While some of the supervisory personnel were transferredtootherKantor stores,and the specialists continuednormal activity, in other Kantor stores,these facts aloneare insufficient to support a finding of successorship. Ihaverejected,supra,GeneralCounsel'sconspiracyconcept.The authorities relied upon are inapposite. Iconclude and find that South Discount is not a successorto Stevens within the meaning of theAct.Cf.PiaseckiAircraftCorporation,supra.Alternatively,General Counsel urges that"shorn ofpaperarrangements,paper terminations,andpapertransfers from one corporate sheild to another, SouthDiscount,including its officers and stockholders, theKantors,stands out as analter egoof Dayton Discount, apredecessor joint employer.""While I have found,supra,that Respondent Dayton Discount was a coemployer, andthe Kantors are chargeable with knowledge thus obtained,nothingwas transferred from Respondent Dayton toRespondent South.The cases cited are inapposite.The recordisbarren as to the number of employeeshiredbyRespondent South Discount,on and afterDecember 6. It would appear reasonable to find that theletters of Mitchell to Milton Kantor,on December 8 and19,1967,constituteda request for recognition andbargaining.No such demand from Pfarrer appears.However,since I have found that South Discount is not asuccessor to Steven,and there is no proof the Unionsrepresentedamajorityof the employees,ineachrespective appropriate unit, on or after December6, 1967,Respondent South Discount was not under an obligationtorecognizeorbargainwith either union.PiaseckiAircraftCorporation,supraat 349;cf.Ramada Inns,Inc., supra.Accordingly,Iwill recommend dismissal ofthe allegations of paragraph 12(a), (b) and(d) of thecomplaint.There remains the question of whether the arrests, fortrespassing,constitutedinterference,restraint,andcoercion.The Supreme Court, in the Logan Valley case," heldthat peaceful picketing of a business enterprise within ashopping center,where the property is open to the publicgenerally,and where the picketing is unaccompanied byeither threats or violence,is not subject to the restraint ofstate law of trespass.However, the Court observed thatthe regulation of the manner in which handbilling, orpicketing,is carried out does not mean that either can bebarred under all circumstances.Id.at 2212.The Courtalso observed that no challenge was made to the portionof the injunction,issued below,related to "blocking accessby anyone to respondents' premises."Id.at fn. 4.Respondents,in their brief, urge that the pickets wereengaged in a course of misconduct,interferencewithcustomers and employees,which constituted unprotectedactivities.GeneralCounsel asserts that "irrespective of thevalidityof the arrests under state law, "Respondents'Maintenance Incorporated,148 NLRB 1299;Johnson ReadyMix Co.,142NLRB 437."Citing.Reynolds Pallet & Box Co.v.N L.R.B.,324 F.2d 833, 835(C A 6) (sole proprietorship converted to a corporate enterprise);GarvinCorporation,etat.,153NLRB 664, 667,680, enfd.374 F.2d 295(C.A D.C),cert. denied87 S.Ct. 2074 (runaway shop)."AmalgamatedFood EmployeesUnion v.LoganValley Plaza,391 U.S.308423conduct in causing the arrests of union representatives andmembers interfered with organizational and concertedactivities 63The Board has found that decisions of the SupremeCourt have made clear that the Act does not precludeStates from exercising their traditional police power andinjunctive control over unlawful conduct that may becommittedduringthecourseofastrike.TexasFounderies,Inc.,101NLRB 1642, 1689.The Board has found violative of Section 8(a)(1) thesecuring of warrants, by officers of a Respondent, whowere without personal knowledge, and who made no effortto ascertain the presence of the accused at the time of thealleged offense. The Board concluded that Respondentwas primarily concerned with interfering with andrestrainingits employees.TheW. T. Raleigh Company,90 NLRB 1924-1925. Similarly, the Board rejected, asinsufficient to constitutemisconduct so flagrant as toremove the protection of the Act, language attributed tostrikers,underlyingRespondents securing arrests fortrespass.New French Benzol Cleaners and Laundry, Inc.,139 NLRB 1176, 1181-82.The question to be resolved thus is whether the credibleevidencewould support a finding that the individualsagainst whom the warrants were obtained were, at thattime, engaging in threats,violence, or blocking of accessto Respondent's store. The question of misconduct barringusualremediesisproperlyconsideredinfra,underRemedy.I have found that Arnold Meade obtained warrants, onDecember 11, resulting in the arrests of Fritts, Hines andStone, employees, and Clerk's PresidentMitchell, fortrespass.Meade did not appear as a witness. It isundisputed that picketing on the parking lot did not occurbefore December 12. Meade, as store manager,personallyengaged inconduct in contravention of the Act, in theearlierOntariocase, supra.While Morter related assertedmisconduct by Fritts, Hines and Stone, he asserted theseevents took place, "The day of the opening," thus, evenassumingcredibility,theydo not support warrantsobtained the prior day.Morter did not relate anyoccurrence on December 11. The same observation appliesto the assertions of Gradsky and Kantor. Thus, noevidence of misconduct,on December 11, supports theobtaining of these warrants.Morter obtained warrants, on December 12, foremployees Hollan, Justice and Diana McKnight." At notime did Morter identify Justice and Diana McKnight, orspecifically relate the nature of the misconduct in whichthey engaged. Thus, no evidence of misconduct by JusticeandDianaMcKnight,onDecember 12, appears tosupport the obtaining of those warrants."While Cunningham obtained five warrants, for fouremployees, identifiedsupra,andClerk'sPresidentMitchell,onDecember 29, and 13 warrants, for 11"Citing:Priced-LessDiscountFoods, Inc., supra.(inwhich GeraldKantor caused the arrest,for trespass,of a union organizer who solictedunion authorization cards on Respondent's parking lot);BannonMills,Inc., 146N LR B 611, 619-621, 630 (arrest for trespass)"While Morter asserted he obtained warrants for employees he saw"walking in front of the entrance and exist, carrying signs, waiving signs,hollering at customers,hollering in the door,stepping on the door treadle,hollering in the store,he then identified those involved as Stone, Hines,Fritts,and Hollan.He incorrectly asserted that he obtained a warrant, thatday, for Fritts."Gradsky related alleged misconduct on December12 or 13,by Stone,Alsept,Bowell,and Hipsher.No warrant was ever obtained against Alseptor Hipsher. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees and two Union representatives, on January 2,1968,much of his recitation of events, as set forthsupra,involved employees assertedly engaging in misconduct onearlier dates, including a number for whom no warrantwas sought at any time.Ifind it unnecessary to evaluatethe generalizations of misconduct related by Cunningham,who obviously failed to adequately identify, in terms ofspecifics,a number for whom he obtained warrants.The total absence of justification by Respondents, forat least six of the first seven warrants,excluding Hollan, Ifind sufficient to conclude,as has the Board inRaleigh,supra,thatRespondents were primarily concerned withinterfering with and restraining their employees, and theirchosen representatives.Such conduct is patently violativeof Section8(a)(1) of the Act"IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondents set forth in sectionIII, above,occurring in connection with the operations ofthe Respondent South Discount Foods described in sectionI, above,have a close,intimate,and substantial relation totrade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent South Discount Foods,Inc., and Respondent Milton H. Kantor, Gerald Kantor,and Paul Kantor,as individuals have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.IthasbeenfoundthattheseRespondentsdiscriminatorily failed to hire, on and after December 6,1967, the following applicants for employment: ElsieAggee, Delilah Alsept, Roger Arwood, Lelia Baker, JohnW. Blair, Patti Bowell,Larry Callahan, Jerry Copeland,James Cordray, George Curtis, Brenda Fritts, DudleyHammond,BarbaraHardin,WilliamHill,CarmellaHines,SandraHipsher,GlendaHollan,VaughnD.Howard,Norma Justice,MarieLewis,BillyJoeLairemore,LutherH.Magill,DianaMcKnight, LeeMcKnight, John McCreary, Harkless O'Bryant, LarryOgan,RobertReedy,Thomas Scarbrough,WinfordSmith,Nancy Serbontez, Mary J. Stone, Tim Strong,Lucretia C. Thompson, and Mary Wagers. Accordingly, Irecommend that Respondents offer, to each of theindividuals named,immediate and full reinstatement tothe former or substantially equivalent position of each, at4601 South Dixie Drive, without prejudice to the rightsand privileges previously enjoyed,dismissing,if necessary,other employees hired on or since December6, 1967.Respondents shall establish a preferential hiring list if thenumber of employees presently employed is less than thenumber I have found to have been discriminatorily deniedemployment.Itisfurtherrecommended that theseRespondents make whole each named discriminatee forany loss of pay suffered,by reason of the discriminationagainst each.Said loss of pay shall be based uponearningseachwouldnormallyhaveearnedfromDecember 6, 1967, or the date thereafter each would havebeen hired,until the date each is offered equivalent"As stated by the Board,in thePriced-Lesscase,supra,this finding iswithout regard to the validity of the arrests under State law.employment, less the net earnings of each during saidperiod. Said backpay shall be computed on a quarterlybasis in the manner established by the Board in the F. W.Woolworth Company,90 NLRB 289. Interest on backpayshallbe computed in the manner set forth inIsisPlumbing and HeatingCo., Inc.,138 NLRB 716.In arriving at my recommendations for appropriateremedy, I have considered the evidence relative to assertedacts of misconduct by pickets, and prior Board and courtdecisions in that area 67The Board has repeatedly asserted that it does notcondone the use of abusivelanguage,however, it hasrecognized that in a strike, where vital economic issues areat stake, striking employees resent those who cross thepicket line and will express their sentiments in languagenot altogether suited to the pleasantries of the drawingroom.Efco Manufacturing, Inc., supraat 266.The Supreme Court has stated that the right of freespeech cannot be denied by drawing from a trivial roughincidentor a moment of "animal exhuberance" theconclusion that otherwise peaceful picketing has the taintof force.MilkWagon Drivers Union v. MeadowmoorDairies, supraat 293.68The Board has distinguished between behavior of anindividualandthecoercionand intimidationofnon-strikers by mass shouting of profanities.Terry CoachIndustries, Inc., supra(TXD).Ifind no evidence of threats, participation in physicalviolence, or epithets which are in the category of publiclydegrading or humiliating.B9 Accordingly, I find no evidencewhich would warrant denial of the customary remedy.Itisalsorecommended thatRespondentSouthDiscount Foods, Inc., and Respondents Milton H. Kantor,GeraldKantor, and Paul Kantor, as individuals, beordered to make available to the Board upon request,payroll and other records to facilitate checking of theamount ofearnings due.Inviewof the nature of unfair labor practicescommitted, the commission of similar and other unfairlabor practices reasonably may be anticipated. I shalltherefore recommend that these Respondents be orderedto cease and desist from in any manner infringing uponrights guaranteed to their employees by Section 7 of theAct.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:"E g , Efco Manufacturing, Inc,108NLRB 245, enfd. 227 F.2d 675(C.A.1),Nutone. Inc,112 NLRB 1153, enfd asmodified243 F 2d 593(C A.D C.);MilkWagonDriversUnionv.Meadow-Moor Dairies.312U.S 287,Terry CoachIndustries.Inc.,166NLRB No. 76; LongviewFurnitureCompany,100 NLRB301, enfd asmodified 206 F 2d 274 (C.A.4),Supplemental Decision110 NLRB 1734,Thor Power ToolCompany,148NLRB1379, enfd. 351 F 2d 584 (C.A7);American Tool WorksCompany,116 NLRB1681,CustomChair Manufacturing Company,170NLRB No. 62,Corriveau&Routhier CementBlock, Inc.,171NLRB No.113."Unlike the Master in the Milk Wagon case, I am unable to find thatevidence reflects "intimidation of the customers of plantiff's vendors by thecommission of acts of violence,or in connection with or following a seriesof assaults or destruction of property.""While the reference to Milton Kantor's religion is reprehensible, it iscomparable to the term"wop b - t - d," classified as "impolite" inEfco,supra.It is for this reason I have not made a credibility finding asindicated in fn.37.The conductof Hipsher impugning the chastity ofCunningham'swifeborderson the impermissible.However, unlikeMarshall,inNutone,supra,this appears as an isolated incident SOUTH DISCOUNT FOODS, INC.425CONCLUSIONS OF LAW1.RespondentSouthDiscountFoods,Inc.,andRespondents Milton H. Kantor,Gerald Kantor and PaulKantor,as individuals,are engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.RetailClerksUnion,Local 1552, Retail ClerksInternationalAssociation,AFL-CIO,andLocal 430,AmalgamatedMeat Cutters&ButcherWorkmen ofNorth America,AFL-CIO,are each a labor organizationwithin the meaning of Section 2(5) of the Act.3.By engaging in the conduct set forth in the sectionentitled"Interference,Restraint,and Coercion,"to theextent therein found,these Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(1).4.By discriminating with respect to the hire and tenureof employment,and terms and conditions of employment,of the 35 employees named in the Section entitled "TheRemedy,"thereby discouraging the free exercise of rightsguaranteed by Section 7 of the Act and discouragingmembership in and activities on behalf of theabove-named labor organizations,these Respondents haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.5.By failing to give notice to the Unions of the closingof the store,on November21, 1967,Respondent DaytonDiscount Foods Inc., has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.6.Respondents South Discount Foods, Inc., Milton H.Kantor,GeraldKantor,and Paul Kantor have notengaged in unfair labor practices within the meaning ofSection8(a)(5)and(1)of the Act, by refusing torecognize,or to meet for the purpose of bargaining with,either union,on and after December 6, 1967.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact andconclusions of law, and upon the entire record of the case,I recommend that the Respondent,South Discount Foods,Inc., its officers,agents, successors,and assigns, andMilton H. Kantor, Gerald Kantor, and Paul Kantor, asindividuals,shall:1.Cease and desist from:(a)Discouraging membership in Retail Clerks Union,Local 1552,RetailClerksInternationalAssociation,AFL-CIO,and Local 430, Amalgamated Meat Cutters &ButcherWorkmen of North America,AFL-CIO, or anyother labor organization of their employees, by refusing tohiresaidemployees,orinanyothermannerdiscriminating against them in regard to their hire ortenure of employment,or any term or condition ofemployment.(b)Interferingwith,restraining,orcoercing itsemployees in the exercise of their rights guaranteed inSection7 of the Act byordering representatives of Local1552 and employees off Respondent's premises, or havingthem arrested while said representatives and employeeswere engaged in picketing,ina lawful and peacefulmanner,in front of Respondents'store.(c) In any other manner interfering with,restraining, orcoercingemployees in the exercise of the right toself-organization,to form labor organizations,to join orassistthe above-named Unions,orany other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act,asmodified by the Labor-Management Reporting andDisclosureAct of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to the 35 employees named in the "TheRemedy" immediate and full reinstatement to the formeror substantially equivalent position of each, withoutprejudice to the seniority or other rights or privilegespreviously enjoyed by each, and make each whole for thelossof pay each may have suffered by reason ofRespondent'sdiscrimination against each in accordancewith the Recommendations set forth in "The Remedy"herein.(b) Preserve and, upon request, make available to theBoard,or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueand the rights of employment under the terms of theRecommended Order herein.(c) Post at its store at 4601 South Dixie Drive, MoraineCity, Dayton, Ohio, copies of the attached notice marked"Appendix."" Copies of said notice, to be furnished bytheRegionalDirector for Region 9, shall, after beingsignedby Respondents or their representative, be postedby theRespondents and maintainedby them for 60consecutivedaysthereafter,inconspicuousplaces,includingeachofRespondent'sbulletinboards.Reasonable steps shall be taken by the Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 9, inwriting, within 20 days from the receipt of this Decision,what steps the Respondents have taken to comply with theforegoingRecommendedOrder.Itisfurtherrecommended that unless within 20 days from the date ofthereceiptof this TrialExaminer'sDecision,theRespondents shall notify the said Regional Director, inwriting,thattheywillcomplywith the foregoingRecommended Order," the National Labor RelationsBoard issue an Order requiring Respondents to take theaforesaid action.IT IS FURTHER RECOMMENDED that the allegations of thecomplaint be dismissedas to ArnoldKantor, as anindividual,J.A. Steven,Inc., d/b/a Bargain Barn Foods,and Dayton Discount Foods, Inc., It is also recommendedthat the allegations of paragraphs 7, 12(a), (b), (c), (d),and (f)be dismissed in their entirety."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event this Recommended Order is adopted by the Board, thisprovision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondents have taken to comply therewith. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in, oractivitieson behalf of, Retail Clerks Union, Local1552,RetailClerksInternationalAssociation,AFL-CIO, or Local 430, Amalgamated Meat Cutters& ButcherWorkmen of North America, AFL-CIO, orany other labor organization of our employees, byrefusing to hire said employees,or in any other mannerdiscriminating against them in regard to their hire ortenure of employment, or any term or condition ofemployment.WE WILL NOT order union representatives oremployees off our premises, or have them arrested,while they are engaged in picketing,in a lawful andpeaceful manner.WE WILL NOT in any other manner interfere with,restrain,or coerce,our employees in the exercise of therights to self-organization,to form labororganizations,to join or assist the above-named Unions, or any otherlabororganization,tobargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such rightmay be affectedby an agreementrequiringmembership in a labor organization as acondition of employment,asauthorized in Section8(a)(3)oftheAct,asmodifiedbytheLabor-Management Reportingand Disclosure Act of1959.WE WILL offer to Elsie Aggee, Delilah Alsept, RogerArwood, Lelia Baker, John W. Blair, Patti Bowell,LarryCallahan,JerryCopeland,JamesCordray,GeorgeCurtis,BrendaFritts,DudleyHammond,Barbara Hardin,William Hill, Carmella Hines,SandraHipsher, Glenda Hollan, Vaughn D. Howard, NormaJustice,Marie Lewis, Billy Joe Lairmore, Luther H.Magill,DianaMcKnight,LeeMcKnight,JohnMcCreary,HarklessO'Bryant, Larry Ogan, RobertReedy, Thomas Scarbrough,Winford Smith, NancySerbontez,Mary J. Stone, Tim Strong, Lucretia C.Thompson, and Mary Wagers, immediate and fullreinstatement to the former or substantially equivalentposition of each, at 4601 South Dixie Drive,withoutprejudice to the rights and privileges previously enjoyed,dismissing,if necessary, other employees hired on orsinceDecember 6, 1967, and we will make each ofthem whole for any loss of salary or pay suffered as theresult of our discrimination against each.All employees are free to become,to remain, or torefrain from becoming or remaining members of a labororganization of their own choosing.SOUTH DISCOUNT FOODS,INC.(Employer)DatedBy(Representative)(Title)MILTON H. KANTORGERALD KANTORPAUL KANTORNote:- Notify the above-named employees ifpresentlyserving intheArmed Forces of the UnitedStatesof their rights to full reinstatement uponapplication in accordance with the Selective Service ActandUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 2407 FederalOffice Building, 550 Main Street, Cincinnati, Ohio 45202,Telephone 684-3663.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASELEO F.LIGHTNER,TrialExaminer:Thisproceeding'was heard before me in Dayton,Ohio,on January 16 and17, 1969,pursuant to an order of remand issued by theBoard on November25, 1968.Fullopportunitywasafforded the parties to adduce evidence and to examineand cross-examine witnesses. Oral argument was waived.Briefs on behalf of the General Counsel and Respondenthave been carefully considered.Upon the entire record in the case,'includingmyobservation of the witnesses, I make the following:FINDINGS OF FACTBackgroundAs noted in my initial Decision,' a consolidatedcomplaint, and an order consolidating cases, was issued onFebruary20,1968,andanamended consolidatedcomplaint was issued on April 10,1968.°Incorporating by reference my earlier findings, andsolely for the purpose of brevity, the evidence, in supportof the allegations of the consolidated complaint,establishes that the Respondents Kantor, except Arnold,as individuals, are the owners and officers of a corporateNo appearance was enteredfor JA.Steven, Inc'Inhisbrief,fn5,GeneralCounselrequestedcorrectionof atypographical error by the substitutionof "ex-employees" for the word"employees" following the words "eight or ten other,"in recordp. 960, I22Noopposition has been received.The request coincides withthe TrialExaminer's precise memory The particular statementwouldnot be lucidwithout the modificationThe motionis grantedinaddition, I have noted the following names are misspelled, atnumerous places in the record,and the record is correctedaccordinglyJudgeWeinman appears incorrectly asWyman,Secretary-TreasurerKenneth J.Pfarrer, of Charging Party MeatCutters, as Farr and Pfarr;former AssistantManager LeonardChudy asChattie, and Elsie or KAggee as Aggie.'See fn. 2 thereof'During the earlier hearing, paragraph7 of the amendedconsolidatedcomplaint was amended by the insertionof theidentityof 35individualsalleged to be discriminatees,see fn 6 of the initial Decision,and paragraph6 was amended to reflect additional dates on which Respondent allegedlyengaged in the conduct complained of in that paragraph, as setforth in thesection entitled"Picketing arrests" of the initial Decision. SOUTH DISCOUNT FOODS, INC.427entity, identified asDayton Discount Foods, Inc. JackGershow and Annabelle Gershow were the sole owners,with the first named as president, of a corporate entityidentified asRespondent J. A. Steven, Inc. These twogroups, operating under their respective corporate entities,entered into a management agreement, wherein theKantor group undertook operating management of a retailfood store, for the period which commenced June 12,1966, and terminated November 21, 1967. The store inquestion, identified under the tradename of Bargain BarnFoods, was located at 4601 South Dixie Drive, MoraineCity, Dayton, Ohio. The store did not reopen for businessafter the Kantor group abrogated, or resigned from, itsmanagement agreement on the eveningof November 21,1967. It is undisputed that a Petition in Bankruptcy wasfiled, and Respondent Steven went out of business.Ihave found, from undisputed evidence, the existenceof collective-bargaining agreements between the ChargingPartyUnions and Respondent Steven, which by theirterms were effective, at least, through May 26, 1.968, as tothe Clerks, and June 1, 1968, as to the Meat Cutters.Both agreements contained valid union-security provisionsand provision for Union Welfare Fund payments. Duringthe period of the operation of the store by the Kantorgroup,'under the management agreement, the storebookkeeper, Wellman, forwarded to each respective Unionthe amounts due for dues checkoff and Union WelfareFund payments. It is thus patent, from this and otherevidence set forth in theinitialdecision,that thesecollective-bargainingagreementsremainedoperativeduring the period described. It appears undisputed that 35employees, in the two units described in the initialdecision,were laid off as a result of the store notreopeningonNovember 22, 1967.Six of this numberwere represented by the Meat Cutters and 29 by theClerks.'Ihave found, from undisputed evidence, that theKantor group, on December 6, 1967, organized a newcorporation, identified asRespondent South DiscountFoods, Inc., d/b/a Goldman's Discount Foods, for thepurpose ofoperating a retailfood store at 4601 SouthDixie Drive.' I have found from undisputed evidence thatpreparations for reopening, including stocking operationsby employees, commenced on December 6, 1967, and thatthe store in fact reopened on December 12, 1967, and hasremained open eversince.'Ihave found, from undisputed evidence, that, onDecember 6, PresidentMitchellandVicePresidentBraden of the Clerks, and Pfarrer, National Secretary andTreasurer of the Meat Cutters, went to the store andinquired of Arnold Kantor, who was in charge of thereopening, and Arnold Meade, general manager for theKantorgroup,why the employees,whom theyrepresented, had not been "called back to work" to helpclean and get the store ready to open. Arnold Kantor,professing ignorance, referred them to his brother MiltonKantor.While still in the store, Pfarrer was advised, bytelephone,byGradsky, that Gradsky did not invitePfarrer into the store and that unless he left he would bearrestedfortrespassing.Pfarrercommunicated thismessage to Mitchell, in the presence of Meade. Mitchell'See fn 7 of the initialDecision.`See fn. 6 of the initialDecision,which includes identities.'See the section entitledN.The Businessof the VariousRespondents"of initial Decision.'See the section entitled "The Events of December 6, 1967 - Union'sRequest forEmployment of Employees"of initial Decision.advisedMeade that they were union representatives forthat store and had a right to be there to find out what wasgoingon"becauseofourmembers."'PicketingcommencedDecember7,1967.Subsequentcorrespondence between Respondents and the Clerks, setforth in the section entitled "The Events of December 6,1967- Union's Request for Employment of Employees"of the initial Decision, is referred toinfra.It is undisputedthat not one of the 35 employees who were separated onNovember 22, were employed by Respondents thereafterat the store in question.The amended consolidated complaint, as amended,alleged specific violations of Section 8(a)(1), in paragraph6, and specific violations of Section 8(a)(5), (3), and (1),as paragraphs 12 and 13. As I understand the RemandOrder this Supplemental Decision is addressed primarilyto the allegations of paragraph 7, 12(e) and 13, togetherwith those paragraphs which provide such underlying factsas I have previously found.The nub of the issue considered herein is contained inthe allegations of paragraph 12(e): Since on or aboutDecember 12, 1967, and at all times thereafter in refusingtoemploy said employees who were terminated onNovember 21, 1967."Accordingly,IreaffirmtheFindingsofFact,Conclusions of Law, and Recommended Order containedin the initialdecision, except as hereinafter specificallymodified, and specifically vacate the recommendation ofdismissalof the allegations of paragraph 7 of thecomplaint,totheextentsuchrecommendation isinconsistentwith my findings herein.Paragraph 3 of the amended consolidated complaintalleges,inter alia,thatRespondent South Discount andthe individual Respondent Kantors are alter egos and/orsuccessors of Respondent Steven and Respondent DaytonDiscount, and the officers of the latter. Having found tothe contrary in my initial decision, for reasons fullyexplicated therein, and finding this area to be beyond thescope of the remand, I find it unnecessary to reexaminethose findings.The Remand OrderThe Board in its Remand Order noted,inter alia,that Ihad recommended that the Respondent Kantors andSouth Discount offer to the 35 employees identified in"The Remedy" of the decision "immediate and fullreinstatementto the former or substantially equivalentposition of each, at 4601 South Dixie Drive - ." On thebasis of a representation, by Counsel for Respondents(exceptSteven),thatRespondentswere denied theopportunity to litigate their defense- and that theabove-described finding by the Trial Examiner involvedwhat in effect constituted a denial of due process, theBoardordered,inter alia,- that the record in the above-entitled proceeding bereopened and that a hearing be held before TrialExaminer Leo F. Lightner to give the Respondents fullopportunity to adduce pertinent and material evidence'See the section entitled"The Events of December 6, 1967 - Union'sRequest for Employment of Employees"of initial Decision."The assertion of Counselfor Respondent that"Our exceptions went tothe fact that the question of the refusal to hire, the alleged refusal to hireemployees,on December 6th or thereafter,or the 12th, was not an issue inthis case,as framed by the General Counsel,he never put in any evidenceon it, he never sought it as an issue in this case, and there are plenty ofthings in the record that show that he did not consider this an issue" ispatently erroneous 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a defense to the above allegations of the complaint,and for the admission of such further evidence in thisconnection as may be warranted.Supplementary EvidenceThe evidence at the supplementary hearing falls intotwo broad categories: (a) alleged evidence of pilferage, byemployees of Steven,warranting a belief, by Respondents,that none of these employees should be considered foremployment when the store was restaffed for resumptionof business;and (b)offers of compromise which should beconsidered as terminating or tollingthe backpay period.In addition,Respondents assert there were no applicationsfor employment.The evidence relative to these contentionsis set forthseriatim.PilferageRespondents relied almost exclusively on the testimonyofCPA Allan Gradsky to establish the existence ofpilferage,in the store at 4601 South Dixie, in the year of1967, with particular emphasis on the period from August13 to November 5. While Respondent Milton H. Kantorsought to corroborate some of the assertions of Gradsky,his testimony in the main related to security measuresadopted during the operation of the Steven store."In the earlier hearing Kantor"asserted that he obtained"perishable reports"(identified as covering both meatsandproduce)everymonth and "overall reports"(includinggroceries)every 3 months,fromGradsky,covering the operation of the Steven store.Gradsky,during the earlier hearing, identified three financialstatements,which he asserted were prepared from thebooks and records of Respondent Steven: (a) covering a1-year period ending January 1, 1967, which included apartial period, January 1 to June 12, 1966, when the storewas operatedby Great Value Corporation; (b) a 32-weekperiod from January 1 to August 13, 1967; and (c) a44-week period from January 1 to November 5, 1967,with a separate computation for the 12-week period fromAugust 14 to November5."Gradskyexplained thesestatementswere prepared"withoutaudit."Gradskyexplained hismeaning of the term "without audit" asbeing that he did not audit prior transactions,that he wasnot present to verify reported inventory and that he didnot verify accounts payable."At the supplementary proceeding neither General Counsel nor theCharging Parties called any witnesses"Milton Kantor was the only one of the four Kantor brothers to testifyat both the earlier and remand hearings. Reference,where the last nameonly is used, thus relates to the statements of President Milton H. Kantor."Gradsky was self-contradictory in first asserting no other quarterlyreports were typed,also that there was one"interim" report,he did notknow when, between January I and August13, 1967.This interim reportwas not offered.Gradsky's explanation of his failure to type quarterly reports was: Theother ones were not typed because we never got beyond,actually beyondtrial balance stage,when we took the "first inventory"and I don't recallwhen it was.Ido remember that the grocery percentage was "exceedinglylow" and we didn't really believe it.We believed that there might havebeen an error in the inventory or in the accounts payableAs will appearinfra,thegrocerypercentagedoesnotappear"exceedingly low," from the testimony of Kantor,until the last report. Itis implausible that no inventory was taken prior to the August 14 toNovember5, 1967,period.If, as Kantor asserted,inventories were madequarterly,the "first inventory" was taken in 1966,and at that time thegrocery percentage was not"exceedingly low "In essence,Respondent seeks to establish that it had areasonablebasisforbeliefof thievery in excessiveamounts, by employees of the Steven-Dayton Discount"Bargain Barn" store,by reason of the low gross grocerypercentageand statements obtained by Respondent,largely from former employees,assertedly incriminating alarge number of the alleged discriminatees herein, whoassertedlyare identified by classification rather thanindividualidentity.The recitationsofRespondent'switnesses,inaccuracies,inconsistencies,omissions, andconflicts follow.The grocery percentage for the year ending January 1,1967,was 9.82 percent."While not highlighted in thetestimony, the meat percentage for the same period was10.15percent,and the produce percentage was 22.70percent. In the 32-week period ending August 13, 1967,the grocerypercentagewas 7.78 percent, meat 17.00percent,and produce 28.98 percent.In the 12-weekperiod,August 14 to November 5, the report indicatesgrocery 5.40 percent, meat 18.29 percent, and produce27.04 percent. The same reportcontainsa summary forthe 44-week period, January 1 to November 5, 1967,which reflects grocery 7.13 percent, meat 17.36 percentand produce 28.52 percent.Kantor,at the initial hearing, acknowledged receivingthe August 13 report on approximately September 1 anddescribed the grocery percentage as "terrible." Kantorasserted the average, inferentially for the various Kantoroperations,as being onthe order of 9.75 percent to 10percent,and good as in"themiddle twelve's."Kantordescribed the interim grocery reports, during 1967, ashaving reflected "high eight'sand the nine's."" Kantordescribed the situation as "acute" when the grocerypercentage got down to the seven's.Kantor was uncertainif it was in late 1966 orearly 1967 that "we had people inthe store on surveillance;we changedA.D.T.;'bwechanged the procedures on checking."Kantor assertedthey took inventory every 3 months and the first "real badinventory"was approximately June 1967.When askedwhat he did to correct the situation when the groceryprofit was in the high eight's,Kantor respondedthat afterMcKay left they changed managers."This event was inSeptember 1966j not in 1967.Kantor asserted,as a result of the August 13 report,inferentially in early September 1967, "We tightenedsecurity, we went into getting day deliveries," we felt wehad better security on the store in the day; we felt that wehad an inventory leakage; we did everything we could tostop the flow. We put new security measures in the store;we tightened up the old security measures."At theremand hearing,Kantor related that as a resultof the low grocery percentage reflected in the August 13report,which he received on approximately September 1,"The term"grocery percentage"as used herein reflects gross incomefrom the sale of groceries in relation to total grocery sales,in a givenperiod.It is thus distinguishable from gross or net profits.Salaries andother expense items are not considered in computing either the grossincome from grocery sales or the percentage set forth."At variance,Gradsky asserted"trial balances," in 1967,preceding theAugust 13 report,reflected the grocery percentage as "about the same" asthat report. I find resolution of this conflict unnecessary."Described elsewhere in the record as a system permitting specifiedemployees access to the store during hours when the store was closed."I have found, earlier, undisputed, thatMcKay was tran$erred toanother Kantor store,in Springfield,Ohio, in September 1966, and wassucceeded by Reinhardt,who continued as manager until early November1967. See fn.15 of initial decision."Discontinuance of the night crew, however,did not occur until lateOctober,according to Gradsky. SOUTH DISCOUNT FOODS, INC.429he gave instructions to have the A.D.T. system changed sothat reports of every individual entering and leaving thestore,during periods when the store was not normallyopen, would be sent directly to his office.He asserted thatan inventory of cigarettes was made nightly and therewere four"volatile"items that they spot-checked eachmorning and evening.The "volatile"items were described,by Kantor,as cigarettes,coffeee,meat items, and cannedham items that can be turned into cash very quickly.Gradsky, at the initial hearing,asserted the normalgrocery percentage for Kantor stores was between 10-1/2and 12 percent."WhileGradsky corroborated theassertions of Kantor as to the security measures taken inearlySeptember, relative to the A.D.T. system, etc.,during the remand hearing,he also recited improbabilities.In the initial hearing Gradsky acknowledged that it wasnot untilOctober that he first learned of employeepilferage.In contrast,at the remand hearing,he assertedthat he and Kantor, in September,discussed having thestore closed at night and "we discussed mainly about thenight crew,and what provisions might be taken to preventthem from stealing."Inconsistently,thereafterGradskyacknowledged that the discontinuance of the night crewoccurred,attheearliest,inlateOctober after aninvestigation by Gradsky, more fully set forthinfra.Alsoinconsistently,Gradsky acknowledged he did not learn ofthe alleged pilferage until October.I turn next to the alleged evidence of thefts,in the 4601South Dixie store,on which Respondent apparently nowrelies,as justificationfor,assertedlysupplying the"motive" for,itsfailuretoemploy any of the 35employees,formerly employed at that store, all of whomwere laid off when the store failed to open on November22.In considering this evidence,at this time, I am notunmindful of the representations of Respondent's counsel,as set forth in part in footnote 31 of the initial decision,that the sole purpose of injecting the pilferage issue intothe record was to explain the high percentage of grocerycost in relation to sales, and to meet the inference that theKantor group forced Steven out of business.Respondent'scounsel disclaimed any effort to imply that any of theemployees who were discharged,on November 21, werenothired,or recalled,by reason of any belief ofRespondent that they had engaged in pilferage,or were"In support of this assertion, Respondent introduced statements coveringsix other Kantor stores for varying periods, 12 weeks to 52 weeks, allending in 1967,all of which reflect grocery averages between 9.32 percentand 12.18 percent.All but one of these reports contains the notation"Prepared without audit."Queried as to why he did not bring in the reports for the other eightKantor stores, Gradsky acknowledged that the reports on these otherstores would "vary up and down"but was uncertain if there were somewhich reflected a lower gross grocery percentage than 9.Since Respondent asserted the principal purpose of the introduction ofthese exhibits was to show that labor costs at the"Bargain Barn" storewere not out of line proportionately with other Kantor stores,which werenonunion,tomeet the assertion that Kantor was engaged in a deliberateeffort to put Gershow out of business,so that .Kantor could open anon-union store at the same location,Ifind it unnecessary to treat furtherwith these comparative reports or to evaluate them.Ihave dismissed, inmy earlier decision,those allegations which relate to a contention that theclosing of the Steven store was other than economic.Iam also not unmindful,in determining that I need not further considercomparative reports,of the evidence in this record,set forthinfra,ofexcessive sales of"loss leader"items, and its possible impact on theshowing of low gross grocery sales."This fact is corroborated by the assertion of Gershow that it was 3 or 4weeks before the store closed,onNovember 21, that he first heard"anything about thefts."undesirable as employees for that reason.Gradsky related that an individual identified as MarvinHughes,inOctober,was caught stealing in anotherKantor store,where he was employed at that time.Gradsky interviewed him, and recorded the interview ontapes,with reference to employees stealing in other storesas well as the Bargain Barn store.Gradsky asserted thatHughes related that there was widespread theft at theBargain Barn store,thatmany people were involved and"I believe he submitted a list of some55 employees thatwere involved from time to time.""According toGradsky,Hughes related that the night crew were eating agreat deal of products while onduty, thattheftof toffee,sugar,and many items,were goingout the back door,thatmany of the cashiers,and other employees, wereinvolved in groceries going out through the cash registersat less than their marked value.Gradsky asserted thatHughes admitted that he hadbeen involvedin some theft,with other people,that theyhad stolen merchandise andhauled it to other grocery stores and sold it, and thatHughes talked in terms ofthe theftof large quantities ofcigarettes from the discountportion ofthe store. It isundisputed that Hughes was not prosecuted.22Gradsky acknowledged that,during hisinterview ofHughes,GradskylearnedthatHugheshadbeenincarcerated,inOhio,asafelon,and,while soincarcerated,Hughes had been transferred to Lima, amental hospital for criminally insane.Gradsky describedHughes as being approximately27 years ofage. The timeand length of Hughes'incarceration,and the time of hisrelease, is obscure.Gradsky asserted that he advisedKantor of therepresentations of Hughes,thatKantor suggested thatthey pursue the matter with Hughes and other employees.Gradsky asserted that he spoke to probably 8 or 10ex-employees and at least 2 employees,during a 3-weekperiod inOctober.Gradsky identifiedtheformeremployees, whom he had interviewed on tapes,as JamesMulkey,whom Gradskyidentified as a supervisor of sorts,and GaryWatts,whom Gradskyidentified as working inthe meat department.Gradsky asserted that as a result ofhis investigation both of these employees were discharged.Neither appears on Respondent's list of the employees atthe Bargain Barn store in the yearof 1967.27Gradsky identified as among thoseso interviewed LarryGapin, who had quit and was not working at the store atthe time he was interviewed. Capin does not appear on thelist of employees,employed by Respondent at the BargainBarn storein1967.Another formeremployee whomGradsky asserts he interviewed is Joe Mathier, who'sname also does not appear on the listof 1967 employeesat the BargainBarn store.Gradsky acknowledged thatone former employee, whose name does appear on the listof employees,Russell Landis, quit before the store closedand was not discharged.Gradsky did not specify thenature of the assertions of these various interviewees,exceptHughes.However, without specificity,Gradskyasserted Hughes'assertions were corroborated.Gradsky also interviewedKennethGudgeon,whoappeared as a rebuttal witness for General Counsel in the"Respondent submitted a list of 54 individuals who were employed, invarious capacities,at the Bargain Barn store,for varying periods, duringthe year of 1967. 1 reverse my ruling rejecting this exhibit."Hughes did not appear as a witness herein.No explanation was madeof the failure to call any employee witness relative to these alleged thefts."While StoreManager Reinhardt related that he discharged twoemployees, after listening to some of these tapes,on the instructions ofMeade,he did not identify them by name. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitialhearing.Gudgeon, who apparently resigned inOctober 1967, was in charge of the night crew during theperiod from September 1966, until approximately January4, 1967. Gudgeon acknowledged having resigned after hewas confronted, apparently by Gradsky, of complicitywith Hughes in a particular transaction."Only Elsie Aggee and Diana McKnight, both cashiers,of the 35 employees still employed on November 21, wereinterviewed, in connectionwith the investigation ofGradsky. It is undisputed that Aggee is presentlyemployed at another store of the Kantor group. There isnot a scintilla of evidence herein that Aggee was in anyway connected with the alleged misconduct. Gradsky, atthe initial hearing, identifiedMcKnight as one employeewho admitted that on two occasions she had checked outgroceries at lower than the indicated price, advising thatshe had been instructed to do so by her supervisor,unidentified.Asked, during the remand hearing, whyMcKnight had been permitted to remain in employmentuntil the closing of the store, Gradsky asserted that theyhad not completed their investigation, that they weresidetracked because of the creditors'meeting, that she waskept on "so that we could have access to be able to talkto her at greater length and have her implicate morepeople."" Gradsky then acknowledged that McKnight hadnot implicated anyone by name, only by job description.The only other individuals interviewed, in October, byGradsky, were Store Manager Reinhardt and AssistantStoreManager Chudy. Chudy was still employed, at adifferentKantor store, apparently having had nosubstantial break in employment, and there appears nobasis for belief that he was in any way involved in anymisconduct which may have existed. While Reinhardt wassummarily dismissed approximately 2 weeks before thestore closed, there is not a scintilla of evidence herein thatRespondent believed that Reinhardt was involved in thisalleged misconduct.Next set forth are the assertions of Gradsky andKantor, as compared to those of Manager Reinhardt, asto what the tapes, prepared in Gradsky's office, actuallycontained.=°Gradsky was asked, relative to the 35 people who werecontinued in employment until the store closed, if theywere implicated on the tapes only by job description, asdistinguished by name. Gradsky responded that DianaMcKnight had implicated people by job description, butthatmany of the people he had interrogated hadimplicated others on the employment list of 55 (actually54) including many of the 35 retained in employment.Gradsky then asserted they were implicated by MarvinHughes, and corroborated by "many other witnesses."Gradsky's explanation was that they were trying to talk toasmany as possible and it was a time consuming job.Gradsky then asserted that approximately 25, of theemployees who retained employment through November21 were so implicated. Later, Gradsky acknowledged thatnone of the six meat department employees wereimplicated."At the initial hearing I sustained an objection to a series of questionsand answers,during cross-examinationThatruling is vacated, in the lightof the Board's remand."It appears,from Gradsky's recitation,that no oneotherthan Hughes,was interrogated relativeto theftsafterOctober 1967"There arevarious representations,in therecord,byRespondent'scounseland Gradskythat listeningto thetapes would require between 18and 25hours It is undisputed that the tapes were neverreduced to typedform.According toGradsky,MiltonKantor listened,inferentially to some of the tapes, one day. Kantor firstasserted, "The 54 individuals [Respondent's employmentlist for the year of 1967] admitted to stealing to the tuneof some $80,000." Queried as to how he obtainedadmissionsfrom 54 people when only a relative few hadbeen interrogated, including only 2 who remainedemployed until the store was closed, Kantor then asserted"Fifty-five people were involved in the thefts."The assertions of Reinhardt, who also listened to thetapes, stands in sharp contrast, as follows:Q. Didn't you tell Mr. Gradsky that you thoughtthat the theft was not very widespread and it was only avery minor thing?A. Possibly I did. I don't recall, but possibly I did.The only things that I heard - now we're talkingabout tapes. I didn't hear anything major ever admittedon those tapes. Everybody was questioned abouteverybody else and it was dust everybody was downeverybody's throat and everybody was trying to put theblame on somebody else, and those people are nolonger with the Company and there ain't none of themsitting here as far as that goes.27Iturn next to comparative assertions of Gradsky andManager Reinhardt on the reason for the low groceryprofit indicated in the period from September 14 throughNovember 5, 1967.Gradsky asserted that the loss in the 12-week perioddescribed, in terms of 5.40 percent gross grocery profit ascompared to 10.50 percent approximated $29,000.Gradsky asserted that the largest contributing factor wasthe theft that was going on in the store. Gradsky assertedhe arrived at this conclusion from his discussions with"employees" and admissions made by them.Reinhardt, at variance with Gradsky, asserted that alarge part of the loss was due to excessive sales of "lossleaders."Reinhardt identified loss leaders as Pepsi-Colawhich cost 39 cents and was sold at cost, in quantities ashigh as 1,200 cases a week. Reinhardt asserted that of atotal sales of $43,000, in groceries, as much as $14,000would be in loss leaders, with a result that normal grossprofitswould be obtained only on the remaining $29,000of sales. Reinhardt asserted that he called these excessivesales of loss leaders to the attention of Respondent's topsupervisorypersonnel, includingArnoldMeade, JerryStamp and Harry Morter. At the initial hearing, Gradskyacknowledged the potential impact of excessive sales of"loss leaders, without comparable sales of profit items."This record does not establish, and would not supportwith evidence of probative value, the relative impact onprofit of the sale of loss leaders or of alleged thefts. I findresolution unnecessary.The original testimony of Kantor, at the initial hearing,standsinsharpcontrasttoRespondent'spresentcontentions. It appears in the following form:Q. Did you know why the store closed?A.Well, I know it closed because they were in deepdebt and I don't think any further credit could beestablished for that store.This testimony was given on April 23, 1968, the first dayof the hearing, long after the events of October,November, and December, 1967."The reference to those "sitting here" unquestionably refers to the largenumber of alleged discriminatees who were present,in the courtroom,throughout the entire period of the initial hearing,during which thistestimony was given SOUTH DISCOUNT FOODS, INC.431On the fourth day of the initial hearing,seekin - toobtain clarification of the issues,theTrialExaminercalled to the attention of Respondent'scounsel thewell-establishedlegalpremisethattherightofreemployment can be jeopardized by evidence that anemployee has previously engaged in theft.Respondent'scounsel responded,inter alia,that this evidence was notput in for the purpose and should not be considered forthe purpose"of not reinstating any particular individualbecause they had engaged in that theft.I'm not putting itin for that purpose nor is it our intention to prove that inthis proceeding."Respondent's counsel also asserted, "Itisnot put in for the purpose of disqualifying any personfrom reinstatement by reason of theft.It is put in solelyfor the purpose of explaining the financial predicament ofthe Company which eventually led to its demise."Applications for EmploymentRespondents assert there were no applications foremployment by the former employees of Steven-DaytonDiscount,at 4601 South Dixie.Ifind no merit in thisassertion,for the reasons set forth in the initial Decision,some of which follow.Ihave found,undisputed,the fact that PresidentMitchell,of the Clerks,and Pfarrer,National Secretaryand Treasurer of the Meat Cutters,went to the BargainBarn store on December 6, and requested of ArnoldKantor and Arnold Meade that their members,who hadworked previously in that store,be recalled. The unionrepresentativeswere advised, by telephone,by Gradsky,that they were trespassing and that they should leave orface arrest.28As a consequence,picketing commenced thefollowing day,December 7, and continued after the storeopened on December 12.Jerry Linch is director of personnel for the Kantorstores,and asserted familiaritywith the procedurefollowed in opening new stores.Linch asserted theyselected supervisors and other key employees to help themopen the store and they do hire new employees. Heasserted those who helped get the store open came fromother Kantor stores, and that the overwhelming number ofthe employees who opened the store on December 12came from other Kantor stores.Linch asserted that,pursuant to the instructions ofKantor, he proceeded to the 4601 South Dixie store onDecember 11, 1967, the day prior to its opening,for thepurpose of accepting applications for such vacancies asmight jevelop.Linch worked at a courtesy booth, whichhe described as being in the front portion of the store andvisible to the pickets.Linch acknowledged seeing thepickets in front of the store on both December 11 and 12.Linch acknowledged that he contacted the Ohio StateEmployment Service,requesting individuals with groceryexperience and that he also called a teacher,who was inchargeofdistributingeducation,identifiedasMr."See the section entitled"The Events of December 6, etc."and fn. 33 ofthe initialDecision.Ifind unimpressive and implausible the assertion ofKantor, at the remand hearing,that he was never advised of this visit ofthe union representatives.Isimilarly find incredible Kantor's assertion that Arnold Kantor was incharge of"retailpricings,"without authority to hireArnoldMeade,whom I have found was described as a general manager for the Kantorgroup,see the initial Decision,and who hired store management personnel,according to Kantor,was present during this discussion.The union representatives had been directed to Arnold Kantor, as theindividual in charge of the reopening.by Jerry Stamp,aKantormanagement specialist.Brinkmeyer,to obtain boxboys. Linch acknowledged therewas no publication of a help wanted ad in the Daytonnewspapers and no notice was placed on the window ofthe store.Itisthuspatent that neither the unionrepresentativesnor the employees were advised, byRespondents,that applications were being obtained andconsidered.I so find.Linch asserted that his instructions from Kantor werethat if he received any applications from anyone who wasformerly employed on the night crew or a cashier thatLinch should telephone Gradsky, to determine whethersuch individual had been involved in the thefts.29Linch acknowledged that when the store opened therewere approximately 35 individuals employed,includingeither 6 or 8 in the meat department.30Gradsky identified,fromRespondent'srecords, therespective classifications of the employees whom I havefound to be discriminatees."The six meat departmentemployees are Baker,Curtis,Hardin,LeeMcKnight,Scarbrough andWagers.The 13 cashiers are Aggee,Alsept,Bowell,Fritts,Hines,Hipsher,Hollan,Justice,Lewis, Diana McKnight,Serbontez,Stone and Thompson.The nine boxboys are Arwood,Blair,Copeland, Cordray,Hill,Magill,Ogan,Reedy and Strong.The four dayclerks are Larry Callahan, Billy Jo Larimore,HarklessO'Bryant and John McCreary,thefirstthreewereidentified as having been on the night crew.Two producedepartment employees areHammond and Howard.Winfred Smith was in the dairy department.Itthusappears,and I find,that35 employees,inferentially in the number specified in each classification,were employed at the 4601 South Dixie store at all timeson and after December 12, 1967.Not one of the namedformer employees were included.Offers of CompromisePursuant to the advice of Arnold Kantor,on December6, that Arnold Kantor did not know why the formeremployees had not been "called back to work" to helpclean and get the store ready to open,and that the unionrepresentatives would have to talk to his brother Milton,as set forth in the initial decision,Mitchell,on December8,by letter,inter alia,advisedMiltonKantor that itappeared that he was preparing to open the store"withouthonoring your obligations to the employees and theUnion,"and requested"the recall"of the employees. Ihave also found that,on December 19, Rosenthal, asattorneyforRespondentSouthDiscount,advisedMitchell, by letter,that Respondent South Discount is nota successor to the previous"owners"of the supermarketandhasnoobligationunder the terms of anycollective-bargaining agreement the Union may have hadwithRespondentSteven,andwas not required torecognize the Union as the representative of its employees.32No representation appears as to the reason for failure toemploy."Kantor, bywayof corroboration,asserted,"I told Mr Linch that ifany of the former employees of the J. A Steven Company, before theywere hired,if they were in the area of checkout girls[cashiers],and in thenight crew area, that he was to check with Mr. Gradsky, before they werehired."As noted,infra,there were 13 cashiers and 3 former night crewclerksThere were 13 others,represented by the Clerks,and 6 meatcutters,not in the specified classifications,who were denied employment"I find unimpressive Gradsky's assertion that he did not know, andcould not estimate,the approximate number employed when the storeopened on December 12."See the section entitled "The Remedy"of the initial Decision"See the section entitled"The Events of December 6, etc."of the initialDecision 432DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the remand hearing, Gradsky asserted that, atthe suggestion of Respondent's counsel, Katz, Gradskymet with Mitchell, in an effort to bring an end to thepicketing, on approximately December 14," at which timeMitchell spent 3 or 4 hours listening to the "tapes" whichGradsky had obtained, as describedsupra.Gradskyasserted thatMitchell had reduced his request as to thenumberofemployeesforwhom he was seekingreinstatement to 13. Gradsky asserted, "I said that therewere - some of those people on that list were implicatedin our discussions of the theft,and that certainly the storedid not want to hire anybody that was perhaps, at leastthat there was a suspicion that they were involved in atheft, in their prior job." Gradsky acknowledged that,thereafter,Mitchell insisted that all of the formeremployees should be employed by Respondent SouthDiscount.On December 20, at the direction of Judge Weinman,inconnectionwith the Federal Court proceeding, ameetingwas held between Mitchell,Pfarrer,Kantor,Goldman, and Gradsky. Gradsky asserted that he advisedPfarrer that Respondents had no quarrel with the MeatCuttersUnion, that none of the individuals alleged tohave engaged in thievery were members of the MeatCutters Union, that Respondents would be happy to hirethese individuals and to execute a contract with the MeatCutters.Gradsky acknowledged that the offer, at onetime,unspecified,was that these employees,representedby the Meat Cutters, would be employed at a differentKantor store. Queried as to whether an offer had beenmade to reemploy them at the Bargain Barn store,Gradsky responded, "I believe that we did."Iam unableto find, from the recitation of Gradsky,an unconditionaloffer of reinstatement.Gradsky asserted that on December 27, 1967, he madean unconditional offer, to Pfarrer, to reemploy the sixmeat department employees, and that he and Pfarrerreached"substantialagreement" on the terms of acollective-bargaining agreement.Gradsky acknowledgedthere were a "couple of differences, a couple of questionmarks,"so the agreement was not complete.According toGradsky, Pfarrer advised him, the following day, thatPfarrer could not settle separately.While this testimonystands undisputed,itmust be considered in the light ofGradsky's testimony in the initial hearing,on April 23,1968, that he was not responsible for labor relations at the4601 South Dixie store.Itmust also be considered in thelight of the dubious response of Gradsky when he wasqueried as to whether the meatcutters had ever beenoffered employment at the 4601 South Dixie store, asdistinguished from other Kantor stores.On the basis ofdemeanor,and by reason of numerous conflicts andtransparent exaggerations"in the testimonyof Gradsky,aswell as his apparent interest in the outcome of thiscase, I do not find his asserted offer to be credible."The original charges herein had been riled,by both unions, onDecember 11, and served on Respondents on December 12It is reasonable to infer that State Court action,relative to the picketing,was pending on December 14."As an illustration,Gradsky asserted,at the remand hearing: "I calledMr. Harter and reported to him that Mr. Mitchell had said that he wouldnot do anything unless all the people on his list were hired, and that wecould not go along with that because there were certain employees onthere,that we absolutelyknew,and hadadmitted thievery,and he had noteven granted that they should not be hired" (Emphasis supplied.)ItisundisputedthatonlyAggee andMcKnight,of the 35Gradsky acknowledged that offers to reemploy theindividuals represented by the Clerks was conditionedupon each taking a lie detector test. In view of Gradsky'sadmission that no unconditionaloffer of employment wasmade to Mitchell, I find it unnecessary to consider theevidence relative to his conversations withMitchell.However, his representations as to the events of December20 stand in sharp contrast to the response of Rosenthal,dated December 19.CONTENTIONS OF THE PARTIES AND CONCLUDINGFINDINGSPilferageDuring the original hearing,in answer to an inquiry ofthe Trial Examiner,Respondent's counsel asserted,interalia,"-I am not saying that all thirty-six[thirty-five] ofthem were guilty of theft and I am not saying that anyonein particular was or was not guilty of theft,nor do weintend to prove in that general term that fact....And Isuggest it is a proper defense, that if the Company hadevidence of widespread theft,without being able to pin itto anybody,then that was the motive for not hiring theemployees,if that were the motive,even though theycould not pin it on anybody,and that was the only reasonthose people were not hired,then we do not have anyviolation of the Act."At the remand hearing,Respondent's counsel asserted,inter alia,"We have to-Mr. Trial Examiner,this israther complicated,itall fits into a pattern,and we haveto be able to present it,the way that we saw it. Now, itisn't a question as to whether there was any, and I havestated this before, and I am stating it now,the defense,the question of whether alleged by them,whether or notthere was a motive in refusing to hire these people, thequestion before the Trial Examiner,isnot whether in factthere was theft,but whether in fact,the Respondents hadreasonable cause to believe that there was theft,and actedon that,and acted accordingly,based upon the evidencethat they had in front of them,true or untrue.We are nothere to provetheft,we are only proving that we had asuspicion,a knowledgeof theft,thatwas based onsubstantialevidence,at least in our minds it wassubstantial, because we are dealing with subjective intentmotive."(Emphasis supplied.)At the initial hearing, immediately following adiscussion of the defense that the store was closed, onNovember 22, by reason of economic conditions,the TrialExaminer called attention to the fact that the"right ofreemployment,"insofar as an individual discriminatee isinvolved,canbe jeopardizedby reason of theft.Thereupon,Respondent'scounseladvisedthattheevidence relative to theft was not being put in for thatpurpose "and should not be considered for the purpose ofnot reinstating any particular individual because theyengaged in that theft.I'm not putting it in for thatpurpose nor is it our intention to prove that in thisproceeding."(Emphasis supplied.)General Counsel,in his brief, correctly urges that theevidence purportedly emanating from the interrogationsconducted by Gradsky resulted in the elimination, bydiscriminatees, were questionedAggee is presently employed,by Kantor,at another storeMcKnight is alleged to have admitted inaccurate salescash register recording.There is no evidence of other admissions.Respondent's counsel disclaimed any intent to prove actual implicationof employees, in thefts, set forthinfra. SOUTH DISCOUNT FOODS, INC.433discharge of resignation,of all those whom Respondenthad reason to believe were participants in the pilferage,prior to the closing of the store on November 21. Theonly employees,in the list of 35 not employed when thestorewas reopened,who were interrogatedby GradskywereAggee,since reemployed at another store, andMcKnight.Not asingle employee witness was producedto establish the existence of the fact of pilferage.Rather,Respondent relied on what is obviously a hearsayrecitationof Gradsky,relative to what Hughes principally,and others by way of corroboration of Hughes,assertedby way of accusations.Gradsky did not even take thetrouble to place in the record the identity of theindividuals so accused.J6Ihave found that Kantor attributed the closing of thestore solely to the economic condition,and the inability ofKantor to obtain additional credits,onNovember 21,1967, in a vain effort to keep the store operating. Whenthe union representatives requested the employment of thediscriminatees herein, onDecember 6, no mention oftheftsappears to have been made by Arnold Kantor,ArnoldMeade, or Gradsky.General Counsel,in his brief,callsattention to the fact,as I have found,that theRosenthal response,of December19, 1967,to the Union'srequest that these individuals be employed,relied solely onthe assertion that Respondent South Discount was not asuccessor.No mention is made therein of the presentaccusations.Respondents,in their brief,assert that the Board erredinordering a remand,on the premise that GeneralCounsel did not allege a failure to hire,on or aboutDecember7, 1967,as a violation of Section 8(a)(3). I findno merit in this assertion,for the reasons explicatedsupraRespondents assert that there is no evidence that thediscriminateesmadeunconditionalapplicationsforemployment,and no evidence that jobs were available. Ifind no merit in these contentions, for reasons explicatedsupra.Respondents assert that General Counsel has notproven a discriminatory motive as the reason for thefailure to hire these employees,and further assert "thatsome employees had engaged or were involved in theft."The most that can be said of the recitationof Gradsky,insofar as it relates to the 35 discriminatees, is thatMcKnight admitted ringing cash register sales, on theinstructions of her unidentified supervisor, at less than thecost of the merchandise,on two occasions.The balance ofGradsky's recitation relates to hearsay accusations,insofarasthesediscriminateesmay be involved,which,admittedly,Respondent never soughtto verify byfurtherinvestigation,or by questioning of the alleged accused.The purported reason,for this failure,according toGradsky, was that their attention turned to the economiccondition of the store,and efforts to obtain additionalcredit to keep the store functioning.I have foundGradskynot to be a credible witness,by reason of theexaggerations and contradictions which appear in hisrecitation,aswellashisunimpressivedemeanor.Respondents would substitute an asserted suspicion ofwidespread theft as a predicate for a belief that thesediscriminateeswere,ineach instance,unworthyofconsideration for employment.In view of the instructionswhichKantor purportedly gave Linch,itaffirmatively"Gradsky'spenchant for exaggeration is demonstrated in his recitationof his meeting with Harter and Mitchell,on December20, 1967 GradskyassertedMitchellrequested employment of employees"that we absolutelyknew,and had admittedthievery "appears that at most only 13 cashiers and 3 former nightclerkswereincludedinRespondent'ssuspicions.Respondents have advanced no plausible reason for theirfailure to hire any of the other 19 applicants,including the6 in the meat department.Respondent's effort to attribute the difference betweenthe low gross grocery percentage,in the last 12-weekperiod,ending on November5, 1967,to widespread theft,does not withstand scrutiny,in the light of the assertionsof Manager Reinhardt,whose undisputed testimony wasthat the low gross grocery percentage was in largemeasuredue to excessive sales of"lossleaders."Reinhardt asserted that approximately one-third of thetotal sales were loss leaders, sold at cost,$14,000 in atotal grocery sales of $43,000. Respondents have producedno records to dispute these assertions.General Counsel asserts, in his brief,that an affirmativedefensemust be rejected where there is an absence ofproof to sustain Respondent'scontentions."GeneralCounsel correctly asserts that the failure of Respondentstoproduce employee witnesses,or former employeewitnesses, who may have had knowledge of the identity ofindividuals involved in thefts, permits an inference that thetestimony of these uncalled individuals might have beenadverse to Respondents,and it was for this reason thatthey were not produced."Ifind it unnecessary to repeat the findings I have setforth in the initial decision in the section entitled"Contentions of Parties and Concluding Findings" whichIreaffirm.In the initial decision I found significant theabsence, and complete void,in the extensive testimony ofMiltonKantor,of any explanation for Respondent'sfailure to employ a single applicant.Thisfinding, in thelight of the remand hearing,requires amplification. I findthe assertions of widespread theft,as justification forfailure to hire,as advanced largely by Gradsky andcorroboratedbyKantor,areanafterthoughtandpretextuous. In so finding, I am not unmindful of therepresentations of Respondent'scounsel,at the initialhearing,as to the reasons why the admission of thispurported evidence was sought,and the disclaimers that itwas for the purpose of denying anyone a right toemployment.Respondents,in their brief,assert correctly that a mererelianceon previous unfair labor practices occurringbeyond the 10(b) period cannot sustain a finding of illegalmotivation." However,in that case,as set forth in thesection entitled"Contentions of Parties and ConcludingFindings"of the initial decision,Ihave noted that thecourtheldthatwhere occurrenceswithin6-monthlimitations period in and of themselves may constitute, asa substantive matter,unfair labor practices, earlier eventsmay be utilized to shed light on the true character ofmatters occurring within the limitations period;and forthat purpose Section 10(b) does not bar such evidentiaryuse of anterior events.Accordingly,for the reasons set forth,Ireaffirmmyearlierfinding that the failure to hire any of the 35employees,namedsupra,upon the request of the unionrepresentatives,wasdiscriminatorilymotivatedandviolative of the provisions of Section 8(a)(3) and (1) of the"Citing:Liberty Coach Company, Inc,128 NLRB 160, 169-70."Citing-InternationalAssociation of Bridge. Structural, Etc, Local 600(Bay City Erection Company, Inc),134 NLRB 301, 306 In. It, expandedon other grounds144 NLRB 1049;Vogue-WrightStudios, Inc , 76 NLRB773, 778"Citing:Bryant Manufacturing Co v N.LR B, 362 U.S. 411 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct. Ialso reaffirm my earlier findings as to the identityof the Respondents chargeable with the failure to hire.Offers of CompromiseGeneralCounsel urges,correctly,thatevidence ofnegotiations looking to settlementof theproceedingsbefore the Board are obviously immaterial to the issues."The Board has stated that it would give no weight toevidenceof effortsat compromise in deciding whether arespondent'sfailuretoreinstateemployeeswasdiscriminatory,since offers of settlement or compromisehave no probative value as evidence of guilt or liability.LexingtonTelephone Company,39 NLRB 1130, 1132, fn.4.General Counsel urges that the principle that employeesmust be offered unconditional reinstatement is wellsettled,bynumerousBoardDecisions,withcourtapproval.''Ergo,an offer of employment,to stay therunningofbackpay liability,mustsimilarlybeunconditional.Having found that Respondent has not unconditionallyoffered employment at the 4601 South Dixie store, to thediscriminatees,Ifind it unnecessary to treat withRespondent's contentions relative to the admissibility ofevidence relative to its efforts to compromise.THE REMEDYThe recommendations contained in "The Remedy" ofthe initial decision reaffirmed, except the second sentenceofthesecondparagraph.Inadvertently,theterm"reinstatement"was used.The followingsecond sentenceis therefore substituted:Accordingly,Irecommend that"Citing.Ford Motor Company.23 NLRB 342, 367-368, fn. 45, enfg.consent decree122 F.2d 414 (C.A. 8)."Citing.EasternDie Company.142 NLRB 601, 602-603, enfg.340 F.2d607 (C.A 1), cert.denied 381U.S. 591;ErtelManufacturing Corp. 147NLRB 312, 333,enfg. 352 F.2d 916 (C.A. 7).Respondentsofferemployment,toeachofthediscriminateesnamed,atthe same or substantiallyequivalentpositionsatwhich they would have beenemployed had they not been discriminated against,dismissing, if necessary, to provide employment for thoseoffered and accepting employment,all employees at 4601South Dixie Drive,transferred to or hired on or sinceDecember6, 1967.01CONCLUSIONS OF LAWThe conclusions of law contained in the initial decision,at page 35, and more particularly paragraph 4 thereof,which relates to the matter of this remand,are reaffirmed.RECOMMENDED ORDERThe RecommendedOrder of theinitialDecision, isreaffirmed,except paragraph 2(a) isstricken and thefollowing is substituted:(a)Offer to the 35 employees named in "TheRemedy" employment,at the same or substantiallyequivalent positions at which they would have beenemployed had they not been discriminated against, andmake each whole for the loss of pay each may havesufferedby reason of Respondent's discriminationagainst each in accordance with the recommendationsset forth in"The Remedy"herein."The last indented paragraph of the Appendix,attached to the initialdecision is similarlymodified,by striking the words commencingimmediate and full reinstatement, and ending December 6, 1967, andsubstituting, in lieu thereof"employment at the same or substantiallyequivalent positions at which they would have been employed had they notbeen discriminated against,dismissing,if necessary,to provide employmentfor those offered and accepting employment,all employees at 4601 SouthDixie Drive,transferred to or hired on or since December6, 1967.